AMENDED AND RESTATED CREDIT AGREEMENT

among

THOMAS & BETTS CORPORATION, as Borrower,

The GUARANTORS Party Hereto,

The Financial Institutions Party Hereto,

BANK OF AMERICA, N.A., SUNTRUST BANK and REGIONS BANK,

as Co-Syndication Agents,

LASALLE BANK, N.A., as Documentation Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Bank and Issuing Bank

Dated as of June 14, 2005

WACHOVIA CAPITAL MARKETS, LLC

and

BANC OF AMERICA SECURITIES, LLC,

as Co-Lead Arrangers

                          ARTICLE 1.DEFINED TERMS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS
    1          
Section 1.1
  Defined Terms
    1          
Section 1.2
  Accounting Principles
    20          
Section 1.3
  Other Interpretive Matters
    21           ARTICLE 2.THE LOANS AND THE LETTERS OF CREDIT
    21          
Section 2.1
  Extension of Credit
    21          
Section 2.2
  Manner of Borrowing and Disbursement of Loans
    22          
Section 2.3
  Interest
    28          
Section 2.4
  Fees
    29          
Section 2.5
  Prepayment/Reduction of Commitment
    30          
Section 2.6
  Repayment
    30          
Section 2.7
  Revolving Loan Notes; Loan Accounts
    31          
Section 2.8
  Manner of Payment
    31          
Section 2.9
  Reimbursement
    32          
Section 2.10
  Pro Rata Treatment
    32          
Section 2.11
  Application of Payments
    33          
Section 2.12
  Use of Proceeds
    34          
Section 2.13
  Maximum Rate of Interest
    35          
Section 2.14
  Letters of Credit
    35          
ARTICLE 3.GUARANTY
            40          
Section 3.1
  Guaranty
    40          
ARTICLE 4.CONDITIONS PRECEDENT
            45          
Section 4.1
  Conditions Precedent to Closing
    45          
Section 4.2
  Conditions Precedent to Each Advance
    46          
Section 4.3
  Conditions Precedent to Each Letter of Credit
    47           ARTICLE 5.REPRESENTATIONS AND WARRANTIES
    47          
Section 5.1
  General Representations and Warranties
    47          
Section 5.2
  Survival of Representations and Warranties, etc.
    52          
ARTICLE 6.GENERAL COVENANTS
            52          
Section 6.1
  Preservation of Existence and Similar Matters
    52          
Section 6.2
  Compliance with Applicable Law
    52          
Section 6.3
  Maintenance of Properties
    52          
Section 6.4
  Accounting Methods and Financial Records
    52          
Section 6.5
  Insurance
    53          
Section 6.6
  Payment of Taxes and Claims
    53          
Section 6.7
  Visits and Inspections
    53          
Section 6.8
  Conduct of Business
    53          
Section 6.9
  ERISA
    53          
Section 6.10
  Further Assurances
    54          
Section 6.11
  Indemnity
    54          
Section 6.12
  Environmental Matters
    54          
Section 6.13
  Formation of Subsidiaries
    54          
ARTICLE 7.INFORMATION COVENANTS
            55          
Section 7.1
  Quarterly Financial Statements and Information
    55          



      Section 7.2 Annual Financial Statements and Information; Certificate of No
Default 55  

                 
Section 7.3
  Compliance Certificates
    55  
Section 7.4
  Access to Accountants
    56  
Section 7.5
  Additional Reports
    56  
Section 7.6
  Notice of Litigation and Other Matters
    57   ARTICLE 8.NEGATIVE COVENANTS
    58  
Section 8.1
  Indebtedness
    58  
Section 8.2
  Liens
    58  
Section 8.3
  Restricted Payments
    59  
Section 8.4
  Affiliate Transactions
    59  



      Section 8.5 Fundamental Changes; Disposition or Acquisition of Assets;
Investments 59  

                 
Section 8.6
  ERISA Liability
    60  
Section 8.7
  Financial Covenants
    60  
Section 8.8
  Amendment and Waiver
    60  
Section 8.9
  Negative Pledge
    61  
ARTICLE 9.DEFAULT
            61  
Section 9.1
  Events of Default
    61  
Section 9.2
  Remedies
    63  
ARTICLE 10.THE ADMINISTRATIVE AGENT
            64  
Section 10.1
  Appointment and Authority
    64  
Section 10.2
  Rights as a Lender
    65  
Section 10.3
  Exculpatory Provisions
    65  
Section 10.4
  Reliance by Administrative Agent
    66  
Section 10.5
  Delegation of Duties
    66  
Section 10.6
  Resignation of Administrative Agent
    66  
Section 10.7
  Indemnification
    67  
Section 10.8
  Non-Reliance On Administrative Agent and Other Lenders67
       
Section 10.9
  No Other Duties, etc.
    67  
ARTICLE 11.MISCELLANEOUS
            68  
Section 11.1
  Notices; Effectiveness; Electronic Communication
    68  
Section 11.2
  Expenses
    69  
Section 11.3
  Waivers
    70  
Section 11.4
  Set-Off
    71  
Section 11.5
  Assignment
    71  
Section 11.6
  Counterparts
    73  
Section 11.7
  Governing Law
    73  
Section 11.8
  Severability
    74  
Section 11.9
  Headings
    74  
Section 11.10
  Source of Funds
    74  
Section 11.11
  Entire Agreement
    74  
Section 11.12
  Amendments and Waivers
    74  
Section 11.13
  Other Relationships
    75  
Section 11.14
  Pronouns
    75  
Section 11.15
  Disclosure
    75  
Section 11.16
  Confidentiality
    75  
Section 11.17
  Revival and Reinstatement of Obligations
    76  
ARTICLE 12.YIELD PROTECTION
            77  
Section 12.1
  Increased Costs
    77  
Section 12.2
  Mitigation Obligations; Replacement of Lenders
    80   ARTICLE 13.JURISDICTION, VENUE AND WAIVER OF JURY TRIAL
    81  
Section 13.1
  Jurisdiction and Service of Process
    81  
Section 13.2
  Consent to Venue
    82  
Section 13.3
  Waiver of Jury Trial
    82  

     
EXHIBITS:
 

 
    Exhibit AForm of Assignment and Assumption

 
   
Exhibit BForm of Compliance Certificate
Exhibit CForm of Guaranty Supplement
 


 
    Exhibit DForm of Notice of Conversion/Continuation

 
   
Exhibit EForm of Request for Advance
 

 
    Exhibit FForm of Request for Issuance of Letter of Credit

 
   
Exhibit GForm of Revolving Loan Note
Exhibit HForm of Loan Certificate
SCHEDULES:
 



Schedule 1
Schedule 2
Schedule 5.1(c)
Schedule 5.1(h)
Schedule 5.1(i)
Schedule 5.1(m)
Schedule 5.1(r)
Schedule 8.4
  Existing Letters of Credit
Revolving Loan Commitment
Subsidiaries; Partnerships and Joint Ventures; Affiliates
Labor and Employment
Taxes
Employee Benefits
Environmental Matters
Affiliate Transactions

1

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 14, 2005,
by and among THOMAS & BETTS CORPORATION, a Tennessee corporation (the
“Borrower”), the GUARANTORS party hereto (collectively, the “Guarantors” and
individually, a “Guarantor”), the financial institutions from time to time party
hereto as lenders (collectively, the “Lenders” and individually, each a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Bank and Issuing Bank.

RECITALS

WHEREAS, the Borrower, the Guarantors, certain of the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
June 25, 2003 (as amended, supplemented, and otherwise modified from time to
time prior to the Agreement Date, the “Existing Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
and restate the Existing Credit Agreement in its entirety as provided in this
Agreement, effective as of the Agreement Date, to provide, among other things,
for (a) an increase in the maximum principal amount of, and the determination of
availability under, the Revolving Loan Commitment, and (b) the release of all of
the Collateral (as defined in the Existing Credit Agreement) pledged to secure
the Obligations (as defined in the Existing Credit Agreement) pursuant to the
Security Documents (as defined in the Existing Credit Agreement), it being
understood that nothing contained herein shall be deemed a satisfaction or
novation of the indebtedness and obligations created or evidenced by the
Existing Credit Agreement as of the Agreement Date and it being further
understood that this Agreement is merely an amendment and restatement of the
Existing Credit Agreement in accordance with the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
and restate the Existing Credit Agreement in its entirety as follows:

ARTICLE 1.

DEFINED TERMS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Accounting Change” shall mean any change in accounting principles required by
any change in GAAP.

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the direct or indirect (whether by purchase, lease,
exchange, issuance of Equity Interests, merger, reorganization or any other
method) (a) acquisition by such Person of any other Person, which Person shall
then become consolidated with the acquiring Person in accordance with GAAP,
(b) acquisition of all or any substantial part of the assets, property or
business of any other Person, or (c) acquisition of any assets that constitute a
division or operating unit, or a product line within a division or operating
unit, of the business of any other Person.

“Administrative Agent” shall mean Wachovia Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent appointed pursuant to Section 10.6.

“Administrative Agent’s Office” shall mean the address of the Administrative
Agent set forth in Section 11.1, or such other address or account as the
Administrative Agent hereafter may designate by written notice to the Borrower
and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Advance” or “Advances” shall mean amounts of the Revolving Loans advanced by
the Lenders to the Borrower pursuant to Section 2.2 on the occasion of any
borrowing.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person, or which is a director, officer, or partner of such
Person. For purposes of this definition, “control” when used with respect to any
Person includes, without limitation, the direct or indirect beneficial ownership
of five percent (5%) or more of the outstanding voting Equity Interests of such
Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless otherwise
specified, “Affiliate” as used herein with respect to the Borrower Parties shall
not include Leviton.

“Aggregate Real Properties” shall have the meaning set forth in Section
5.1(s).**

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate amount of all Letter of Credit Obligations
then outstanding, plus (c) the aggregate principal amount of all Swing Loans
then outstanding.

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Anti-Terrorism Laws” has the meaning specified in Section 5.1(u).

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable to such Person, and all orders and decrees of
all courts and arbitrators in proceedings or actions (other than any non-binding
arbitration proceedings) to which the Person in question is a party or by which
it is bound.

“Applicable Rate” shall mean the rate per annum, in basis points, set forth
under the relevant column heading below based upon the applicable Debt Ratings:

                                      Debt Ratings                   Eurodollar
Rate/ Pricing Level   (Moody’s/S&P)   Facility Fee   Base Rate   Letters of
Credit
1
  =Baa1/BBB+     15.0       0.0       60.0  
2
  Baa2/BBB     17.5       0.0       70.0  
3
  Baa3/BBB-     20.0       0.0       80.0  
4
  Ba1/BB+     25.0       0.0       100.0  
5
  =Ba2/BB     30.0       0.0       120.0  

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of the Borrower’s senior unsecured non-credit enhanced
long-term Funded Debt; provided, that solely for purposes of determining the
Applicable Rate, if a Debt Rating is issued by each of S&P and Moody’s, then the
higher of such Debt Ratings shall apply (with Pricing Level 1 being the highest
and Pricing Level 5 being the lowest), unless there is a split in Debt Ratings
of more than one level, in which case, the level that is one level lower than
the higher Debt Rating shall apply. Initially, the Debt Ratings shall be at
Pricing Level 3. Thereafter, the Debt Ratings shall be determined from the most
recent public announcement of any changes in the Debt Ratings. Any change in the
Applicable Rate shall become effective on and as of the date of any public
announcement of any Debt Rating that indicates a different Applicable Rate. If
the rating system of S&P or Moody’s shall change, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system, and pending effectiveness of such amendment
(which shall require the approval of the Majority Lenders, such approval not to
be unreasonably withheld, conditioned or delayed or conditioned upon the payment
of a fee to one or more of the Lenders), the Debt Ratings shall be determined by
reference to the rating most recently in effect prior to such change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required pursuant to Section 11.5), and accepted by the
Administrative Agent, in substantially the form of Exhibit A or any other form
approved by the Administrative Agent.

“Authorized Signatory” shall mean such personnel of any Borrower Party as may be
duly authorized and designated in writing to the Administrative Agent by such
Borrower Party to execute documents, agreements, and instruments on behalf of
such Borrower Party.

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the result of (i) the Letter of Credit
Commitment at such time, minus (ii) the aggregate amount of all Letter of Credit
Obligations then outstanding, and (b) the result of (i) the Revolving Loan
Commitment at such time, minus (ii) the Aggregate Revolving Credit Obligations
then outstanding.

“Backup Letter of Credit” shall mean a Non-Participated Letter of Credit
provided by the Borrower to the Administrative Agent to support payment of any
outstanding Letter of Credit Obligations, which Non-Participated Letter of
Credit shall name the Administrative Agent, for the benefit of the Lender Group,
as beneficiary and shall have an aggregate face amount equal to one hundred and
five percent (105%) of the aggregate then undrawn and unexpired amount of the
Letter of Credit Obligations supported thereby.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean, at any time, a fluctuating and floating rate per annum
equal to the higher of: (a) 0.50% per annum above the latest Federal Funds Rate;
and (b) the rate of interest announced publicly by the Administrative Agent from
time to time, as its “prime rate” for the determination of interest rate loans
of varying maturities in Dollars to United States residents of varying degrees
of credit worthiness. Such “prime rate” is not necessarily the lowest rate of
interest charged to borrowers of the Administrative Agent, and the
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below such “prime rate”. Each change in the prime rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Advance” shall mean an Advance made hereunder that bears interest
based upon the Base Rate.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower Parties shall not include any Foreign Subsidiaries.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina or New York, New York;
provided that in the case of Eurodollar Loans, such day is also a day on which
dealings between banks are carried on in Dollar deposits in the London interbank
market.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the United States of America and its agencies maturing within three hundred
sixty-five (365) days of the date of purchase, (b) commercial paper issued by
corporations, each of which shall (i) have a consolidated net worth of at least
$250,000,000, and (ii) conduct substantially all of its business in the United
States of America, which commercial paper will mature within one hundred eighty
(180) days from the date of the original issue thereof and is rated “P-1” or
better by Moody’s or “A-1” or better by S&P, (c) certificates of deposit,
deposit notes, bankers acceptances, bank notes and time deposits maturing within
three hundred sixty-five (365) days of the date of purchase and issued by a
United States national or state bank having deposits totaling more than
$250,000,000, and whose short-term debt is rated “P-1” or better by Moody’s or
“A-1” or better by S&P, (d) up to $100,000 per institution and up to $1,000,000
in the aggregate in (i) short-term obligations issued by any local commercial
bank or trust company located in those areas where the Borrower conducts its
business, whose deposits are insured by the Federal Deposit Insurance
Corporation, or (ii) commercial bank-insured money market funds, or any
combination of the types of investments described in this clause (d), (e) the
following types of investments in accordance with investment policy approved by
the Board of Directors of the Borrower as in effect on the Agreement Date: (i)
repurchase agreements with major banks and authorized dealers, fully
collateralized to at least one hundred two (102%) of market value by securities
of the United States government, (ii) taxable municipal securities, (iii) asset
backed securities, (iv) corporate bonds, notes and floating rate notices
including medium term notes, (v) fixed income mutual funds, (vi) short duration
mortgage-backed securities, (vii) tax-exempt commercial paper, (viii) municipal
notes and bonds, (ix) tax-exempt variable rate demand notes, (x) tax-exempt
money market funds, and (xi) tax-exempt fixed income funds, and (f) other
Investments approved by the Majority Lenders.

“CERCLA” shall mean the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et. seq. and its implementing regulations and
amendments.

“CERCLIS” shall mean the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

“Certified Public Accountants” shall mean the Borrower’s independent certified
public accountants as of the Agreement Date and such other firm or firms of
nationally recognized independent certified public accountants which may be
retained by the Borrower thereafter for the purpose of auditing its financial
statements.

“Change in Control” shall mean (a) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of twenty-five percent (25%) or more of the outstanding
shares of the voting stock of the Borrower; (b) as of any date a majority of the
board of directors of the Borrower consists of individuals who were not either
(i) directors of the Borrower as of the corresponding date of the previous year,
(ii) selected or nominated to become directors by the board of directors of the
Borrower of which a majority consisted of individuals described in clause (i),
or (iii) selected or nominated to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(i) and individuals described in clause (ii), or (c) except to the extent that a
Domestic Subsidiary may be sold or otherwise disposed of in a Permitted
Disposition, the Borrower ceases to directly or indirectly own and control one
hundred percent (100%) of the outstanding Equity Interests of each of the
Domestic Subsidiaries extant as of the Agreement Date (other than directors’
qualifying shares).

“Change in Law” means the occurrence, after the Agreement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commercial Letter of Credit” shall mean a documentary letter of credit issued
in respect of the purchase of goods or services by the Borrower in the ordinary
course of its business.

“Compliance Certificate” shall mean a certificate of an Authorized Signatory of
the Borrower substantially in the form of Exhibit B.

“Consolidated Fixed Charge Coverage Ratio” shall mean, on any calculation date,
for the Borrower and its Consolidated Subsidiaries, on a consolidated basis, the
ratio of (a) the sum of (i) EBITDA plus (ii) Rent Expense, to (b) Fixed Charges,
in each case as determined for the immediately preceding twelve (12) month
period.

“Consolidated Subsidiaries” shall mean, collectively, at any date the
Subsidiaries of the Borrower or other Persons the accounts of which, in
accordance with GAAP, would be consolidated with those of the Borrower in its
consolidated financial statements as of such date.

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.14; provided, however, that the Date of Issue with
respect to the Existing Letters of Credit shall be deemed to be the Agreement
Date.

“Default” shall mean any Event of Default or any event specified in Section 9.1
which with the giving of notice or lapse of time (or both) would, unless cured
or waived, become an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the highest applicable
Interest Rate Basis, plus (b) the highest Applicable Rate, plus (c) two percent
(2.00%). As to any Eurodollar Advance outstanding on the date that the Default
Rate becomes applicable, the Default Rate shall be based on the then applicable
Eurodollar Basis until the end of the current Eurodollar Advance Period and
thereafter the Default Rate shall be based on the Base Rate as in effect from
time to time. As to any Base Rate Advance outstanding on the date that the
Default Rate becomes applicable, the Default Rate shall be based on the Base
Rate as in effect from time to time.

“Debt Rating” shall have the meaning set forth in definition of “Applicable
Rate”.

“Dividends” shall mean, any direct or indirect distribution, dividend, or
payment to any Person on account of any Equity Interests of the Borrower or any
of the Borrower’s Subsidiaries (other than in connection with an employee equity
compensation plan or similar plan with respect to members of the board of
directors of the Borrower who are not employees of the Borrower).

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

“EBITDA” shall mean, with respect to any period, for the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, net income (or loss) minus
non-cash extraordinary gains, plus non-cash extraordinary losses and impairment
charges relating to either fixed assets or goodwill required under GAAP plus, to
the extent deducted from such net earnings, interest expense, income taxes,
depreciation and amortization, and other non-cash charges for such period.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person constituting a commercial bank or
financial institution organized under the laws of the United States or any state
thereof and having total assets in excess of $5,000,000,000, or an Affiliate of
any such bank, or any other financial institution not meeting the foregoing
requirements but otherwise acceptable to the Administrative Agent, that is, in
any such case, approved by the Administrative Agent and, unless a Default or
Event of Default has occurred and is continuing, the Borrower, such approvals
not to be unreasonably withheld or delayed.

“Engagement Letter” shall mean that certain letter agreement dated as of
April 22, 2005, executed by the Administrative Agent and addressed to and
accepted by the Borrower.

“Environmental Authority” shall mean any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.

“Environmental Authorizations” shall mean all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of any Borrower Party required by any Environmental Requirement.

“Environmental Judgments and Orders” shall mean all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent, or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Liabilities” shall mean any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.

“Environmental Notice” shall mean notice from any Environmental Authority or by
any other Person, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including any complaints, citations, demands or
requests from any Environmental Authority or from any other person or entity for
correction of any violation of any Environmental Requirement or any
investigations concerning any violation of any Environmental Requirement.

“Environmental Proceedings” shall mean any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.

“Environmental Releases” shall mean releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower or any of its
Subsidiaries or the Aggregate Real Properties, including any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any “affiliate” of the Borrower within the meaning
of Section 414(b), (c) or (m) of the Code.

“Eurodollar Advance” shall mean an Advance (other than a Swing Loan) made
hereunder that bears interest based upon the Eurodollar Rate.

“Eurodollar Advance Period” shall mean, in connection with any Eurodollar
Advance, the term of such Advance selected by the Borrower, which may be one
(1), two (2), three (3) or six (6) months; provided, however, notwithstanding
the foregoing, (a) any applicable Eurodollar Advance Period which would
otherwise end on a day which is not a Business Day shall be extended to the
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Eurodollar Advance Period shall end on the immediately
preceding Business Day, (b) any applicable Eurodollar Advance Period which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Advance Period is to end shall
(subject to clause (a) above) end on the last day of such calendar month, and
(c) no Eurodollar Advance Period shall extend beyond the Maturity Date or such
earlier date as would interfere with the Borrower’s repayment obligations under
Section 2.6.

“Eurodollar Basis” shall mean a simple per annum interest rate equal to the
quotient of (a) the Eurodollar Rate divided by (b) one minus the Eurodollar
Reserve Percentage, stated as a decimal. The Eurodollar Basis shall remain
unchanged during the applicable Eurodollar Advance Period, except for changes to
reflect adjustments in the Eurodollar Reserve Percentage.

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the interest
rate per annum (rounded upward to the nearest one one-hundredth of one percent
(1/100%)) determined by the Administrative Agent as the offered rate for
deposits in U.S. Dollars for a period comparable to the Eurodollar Advance
Period appearing on the Telerate Page 3750 as of 11:00 a.m. London time, on the
day that is two (2) London banking days prior to the Eurodollar Advance Period.
If at least two (2) such rates appear on Telerate Page 3750, the rate for such
Eurodollar Advance Period will be the arithmetic average of such rates, rounded
to the fourth decimal place.

“Eurodollar Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
maximum reserve requirement applicable with respect to Eurocurrency Liabilities
(as that term is defined in Regulation D), whether or not any Lender has any
Eurocurrency Liabilities subject to such reserve requirement at that time. The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 9.1.

“Excess Funding Guarantor” shall have the meaning set forth in Section 3.1(n).

“Excess Payment” shall have the meaning set forth in Section 3.1(n).

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 1.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Eastern time) on that
day by each of three (3) leading brokers of Federal funds transactions in New
York, New York selected by the Administrative Agent.

“Financial Covenants” shall mean from time to time the financial covenants
applicable to the Borrower from time to time as set forth in Section 8.7.

“Fixed Charges” shall mean, for any period, the sum of (a) consolidated interest
expense, including non-capitalized interest and the interest component of
Capitalized Lease Obligations during such period, plus (b) Rent Expense paid
during such period.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that does not
constitute a Domestic Subsidiary.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“Funded Debt” shall mean all outstanding obligations, liabilities and
indebtedness of the types described in subsections (a) through (h) of the
definition of Indebtedness set forth herein, including all obligations under the
Loan Documents and the Indentures; provided, however, that for purposes of
determining Funded Debt, indebtedness of the type described in subsections
(f) and (g) of the definition of Indebtedness shall only be included to the
extent such payment obligations have been realized; provided further, however,
that notwithstanding anything in GAAP to the contrary, the amount of all
obligations shall be the full amount of such obligations owing at the time of
determination.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions or pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements or pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States accounting profession).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” shall mean, collectively, (a) Thomas & Betts International, Inc., a
Delaware corporation, (b) Augat Europe, Inc., a Delaware corporation, (c) Thomas
& Betts Europe, Inc., a Delaware corporation, (d) Thomas & Betts Caribe Inc., a
Delaware Corporation, (e) TB Acquisition Corp., a Delaware corporation,
(f) Thomas & Betts Mexico, L.L.C., a Delaware limited liability company,
(g) Dutch L.P., Inc., a Delaware corporation, and (h) all other present and
future, direct and indirect Domestic Subsidiaries of the Borrower which have
delivered a Guaranty Supplement; and “Guarantor” shall mean any one of the
foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including any reimbursement obligations as to amounts drawn down by
beneficiaries of outstanding letters of credit, and any obligation of any
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property or asset constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of such primary
obligation or (2) to maintain working capital, equity capital or the net worth,
cash flow, solvency or other balance sheet or income statement condition of any
other Person, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner or holder of any primary
obligation of the ability of the primary obligor with respect to such primary
obligation to make payment thereof or (iv) otherwise to assure or hold harmless
the owner or holder of such primary obligation against loss in respect thereof.
All references in this Agreement to “this Guaranty” shall be to the Guaranty
provided for pursuant to the terms of Article 3.

“Guaranty Supplement” shall mean a joinder and supplement to this Agreement
delivered pursuant to Section 6.13, in substantially the form of Exhibit C.

“Hazardous Materials” shall mean, collectively, (a) solid or hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. § 6901
et seq. and its implementing regulations and amendments, or in any applicable
state or local law or regulation, (b) “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA, or in any applicable state or local law or
regulation, (c) gasoline, or any other petroleum product or by-product,
including crude oil or any fraction thereof, (d) toxic substances, as defined in
the Toxic Substances Control Act of 1976, or in any applicable state or local
law or regulation, and (e) insecticides, fungicides, or rodenticides, as defined
in the Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or in any
applicable state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time.

“Indebtedness” shall mean, with respect to any Person, (a) any obligation for
borrowed money; (b) any obligation evidenced by bonds, debentures, notes or
other similar instruments; (c) any obligation to pay the deferred purchase price
of property or for services (other than in the ordinary course of business);
(d) any Capitalized Lease Obligation; (e) any obligation or liability of others
secured by a Lien on property owned by such Person, whether or not such
obligation or liability is assumed; (f) any net payment obligations with respect
to interest rate and currency hedging agreements; (g) any reimbursement
obligations (contingent or otherwise) with respect to letters of credit, bankers
acceptances and similar instruments issued for the account of such Person;
(h) any Guaranty (except items of shareholders’ equity or Equity Interests or
surplus or general contingency or deferred tax reserves); (i) any financial
obligation under purchase money mortgages; (j) any obligations under conditional
sales contracts and similar title retention instruments with respect to property
acquired; (k) any off-balance sheet obligation; and (l) any financial obligation
of such Person as issuer of Equity Interests redeemable in whole or in part at
the option of a Person other than such issuer, at a fixed and determinable date
or upon the occurrence of an event not solely within the control of such issuer.

“Indentures” shall mean, collectively, the 1992 Indenture and the 1998
Indenture; and “Indenture” shall mean any one of the foregoing Indentures.

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
appropriate.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any Acquisition.

“Issuing Bank” shall mean Wachovia Bank, National Association.

“Lender Group” shall mean, collectively, the Administrative Agent, the Swing
Bank, the Issuing Bank and the Lenders.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

“Letter of Credit Commitment” shall mean $100,000,000.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to the terms of this Agreement) of the then outstanding
Letters of Credit, plus (b) an amount equal to one hundred percent (100%) of the
aggregate drawn, but unreimbursed drawings under any Letters of Credit.

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent, for the benefit of the Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of the Borrower from time
to time in accordance with Section 2.14, and shall include the Existing Letters
of Credit; provided, however, that Letters of Credit shall not include any of
the Non-Participated Letters of Credit.

“Leverage Ratio shall mean, on any calculation date, for the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, the ratio of (a) Funded Debt
as of such date to (b) EBITDA determined for the immediately preceding twelve
(12) month period.

“Leviton” shall mean Leviton Manufacturing Co., Inc., a Delaware corporation.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment, or other encumbrance of any kind in
respect of such property, whether or not choate, vested, or perfected.

“Loan Account” shall mean an account with respect to the Loans and interest
thereon.

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Engagement Letter, all Guaranty Supplements, the Negative Pledge Agreement, all
reimbursement agreements relating to Letters of Credit issued hereunder, all
legal opinions or reliance letters issued by counsel to the Borrower in
connection herewith, all Requests for Advance, all Requests for Issuance of
Letters of Credit, and all Compliance Certificates.

“Loans” shall mean, collectively, the Revolving Loans and the Swing Loans.

“Majority Lenders” shall mean (a) as of any date of calculation prior to the
termination of the Revolving Loan Commitment, Lenders the sum of whose Revolving
Commitment Ratios of the Revolving Loan Commitment on such date of calculation
exceeds fifty percent (50%) of the Revolving Loan Commitment on such date of
calculation, or (b) as of any date of calculation after termination of the
Revolving Loan Commitment, Lenders the total of whose Revolving Loans
outstanding plus participation interests in Letter of Credit Obligations and
Swing Loans outstanding, as applicable, on such date of calculation exceeds
fifty percent (50%) of the total principal amount of the Revolving Loans and
Swing Loans outstanding plus Letters of Credit Obligations as of such date of
calculation.

“Material Contracts” shall mean, collectively, (a) the Material Financing
Agreements, and (b) all other contracts, leases, instruments, guaranties,
licenses or other arrangements (other than any of the Loan Documents), to which
any of the Borrower Parties is or becomes a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could have
a Materially Adverse Effect. In no event, however, shall the term Material
Contract include any employee benefit plan, within the meaning of Section 3(3)
of ERISA, maintained for employees of the Borrower or any of its ERISA
Affiliates.

“Material Financing Agreements” shall mean, individually and collectively, the
Indentures and any other material agreement the primary purpose of which is to
provide financing for any of the Borrower Parties.

“Materially Adverse Effect” shall mean any materially adverse effect (a) upon
the business, assets, liabilities, condition (financial or otherwise),
prospects, or results of operations of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or (b) upon the ability of the Borrower Parties
taken as a whole to perform under this Agreement or any other Loan Document to
which it is a party.

“Maturity Date” shall mean June 14, 2010, or such earlier date as payment of the
Loans shall be due (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investor Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all material filings and
registrations with, and all material reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, which are required for
the conduct of the businesses and the ownership (or lease) of the properties and
assets of the Borrower Parties.

“Negative Pledge Agreement” shall mean that certain Negative Pledge Agreement of
even date herewith among the Special Purpose Subsidiary, the Foreign
Subsidiaries and the Administrative Agent for the benefit of the Lender Group,
in form and substance satisfactory to the Administrative Agent.

“1992 Indenture” means that certain Indenture dated as of January 15, 1992,
between the Borrower and Morgan Guaranty Trust Company of New York, as trustee,
as amended by that First Supplemental Indenture dated as of July 28, 1992,
between the Borrower and Morgan Guaranty Trust Company of New York, as trustee,
as further amended by that certain Second Supplemental Indenture dated as of
February 10, 1998, between the Borrower and The Chase Manhattan Bank, as
trustee, as further amended by that certain Third Supplemental Indenture dated
as of May 7, 1998, between the Borrower and The Chase Manhattan Bank, as
trustee.

“1998 Indenture” means that certain Trust Indenture dated as of August 1, 1998,
between the Borrower and The Bank of New York, as trustee, as amended by that
Supplemental Indenture No. 1 dated as of February 5, 1999, between the Borrower
and The Bank of New York, as trustee, as further amended by that certain
Supplemental Indenture No. 2 dated as of May 27, 2003, between the Borrower and
The Bank of New York, as trustee.

“Non-Participated Letters of Credit” shall mean either Standby Letters of Credit
or Commercial Letters of Credit issued by any financial institution for the
account of the Borrower from time to time in the ordinary course of its
business, other than Letters of Credit issued by the Issuing Bank, in such
capacity and not individually, pursuant to the terms of this Agreement.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group under this
Agreement and the other Loan Documents (including all Letter of Credit
Obligations and including any interest, fees and expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), or as a result of making
the Loans or issuing the Letters of Credit, and (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Obligation” shall mean any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which the Borrower has:

(a) Any obligation under a guarantee contract that has any of the
characteristics identified in paragraph 3 of FASB Interpretation No. 45,
Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including
Indirect Guarantees of Indebtedness of Others (November 2002) (“FIN 45”), as may
be modified or supplemented, and that is not excluded from the initial
recognition and measurement provisions of FIN 45 pursuant to paragraphs 6 or 7
of that Interpretation;

(b) A retained or contingent interest in assets transferred to an unconsolidated
entity or similar arrangement that serves as credit, liquidity or market risk
support to such entity for such assets;

(c) Any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the Borrower’s own stock and classified in stockholders’ equity in
the Borrower’s statement of financial position, and therefore excluded from the
scope of FASB Statement of Financial Accounting Standards No. 133, Accounting
for Derivative Instruments and Hedging Activities (June 1998), pursuant to
paragraph 11(a) of that Statement, as may be modified or supplemented; or

(d) Any obligation, including a contingent obligation, arising out of a variable
interest (as referenced in FASB Interpretation No. 46, Consolidation of Variable
Interest Entities (January 2003), as may be modified or supplemented) in an
unconsolidated entity that is held by, and material to, the Borrower, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, the
Borrower.

“Participant” shall mean a bank or other entity to which any Lender shall have
sold a participation in all or a portion of such Lender’s rights and/or
obligations under this Agreement pursuant to Section 11.5(d).

“Patriot Act” has the meaning specified in Section 10.9.

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisitions” shall mean Acquisitions made by the Borrower Parties,
subject to compliance with Section 6.13, of assets reasonably related to, or
reasonably complementary to, the Borrower Parties’ business as currently
conducted, or of Persons that are engaged in such business, provided that
(a) the Borrower shall deliver to the Administrative Agent, at least fifteen
(15) days prior to the closing of any proposed Acquisition, a Compliance
Certificate setting forth calculations demonstrating, on a pro forma basis, that
the Borrower shall be in compliance with the Financial Covenants immediately
before and after giving effect to the closing of such Acquisition, and (b) no
Default or Event of Default shall then exist or be caused thereby.

“Permitted Dispositions” shall mean (a) the sale of Inventory in the ordinary
course of business at the fair market value thereof and for cash or Cash
Equivalents, (b) physical assets used, consumed or otherwise disposed of in the
ordinary course of business, (c) the termination of any derivative agreements in
accordance with the terms thereof, (d) the sale, transfer or other disposition
by the Borrower of its interests in Leviton, and (e) the sale or other
disposition of any other assets of the Borrower Parties (including any Equity
Interests in their Subsidiaries), provided that (i) the Borrower shall deliver
to the Administrative Agent, at least fifteen (15) days prior to the closing of
any proposed disposition, a Compliance Certificate setting forth calculations
demonstrating, on a pro forma basis, that (A) the Borrower shall be in
compliance with the Financial Covenants immediately before and after giving
effect to the closing of such disposition and (B) the aggregate book value
attributable to the assets subject to such disposition, shall not (1) together
with the aggregate book value attributable to all other assets disposed of
during the immediately preceding twelve (12) month period, exceed fifteen
percent (15%) of the aggregate book value of all assets of the Borrower Parties
as of the date of such certificate, or (2) together with the aggregate book
value attributable to all other assets disposed of during the term of this
Agreement, exceed forty percent (40%) of the aggregate book value of all assets
of the Borrower Parties as of the date of such certificate, and (b) no Default
or Event of Default shall then exist or be caused thereby.

“Permitted Liens” shall mean, as applied to any Person:

(a) Any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

(b) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings for which reserves have been
established by such Person in accordance with GAAP;

(c) Liens arising by operation of law in favor of carriers, warehousemen,
mechanics, laborers, suppliers, workers and materialmen incurred in the ordinary
course of business and not in connection with the borrowing of money, which are
not yet delinquent or the non-payment of which is being diligently contested in
good faith by appropriate proceedings for which reserves have been established
by such Person in accordance with GAAP;

(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;

(e) Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
do not interfere with the ordinary conduct of the business of such Person;

(f) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), tenders, sales, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) Liens incidental to the conduct of the business of the Borrower and its
Subsidiaries or the ownership of their respective assets which (i) do not secure
Funded Debt and (ii) do not, in the aggregate, materially detract from the value
of their respective assets or materially impair the use thereof in the operation
of their respective businesses;

(h) Liens on any “margin security” or “margin stock” as defined in Regulation T,
U, and X of the Board of Governors of the Federal Reserve System;

(i) Liens existing on any specific fixed asset of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event;

(j) Liens on any specific fixed asset of any Person at the time such Person is
merged or consolidated with or into the Borrower or one of its Subsidiaries and
not created in contemplation of such event;

(k) Liens existing on any specific fixed asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries and not created in contemplation of
such acquisition; and

(l) Other Liens on assets of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed $150,000,000 at any time outstanding.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean the Thomas & Betts Pension Plan, the Thomas & Betts
Corporation Pension Plan for Bargaining Unit Employees, the Thomas & Betts
Corporation Employees’ Investment Plan, and any other “pension plan” (within the
meaning of Section 3(3) of ERISA) that is a tax-qualified plan under Section 401
of the Code which the Borrower or any of its ERISA Affiliates adopts, maintains,
or joins.

“Pro Rata Share” shall have the meaning set forth in Section 3.1(n).

“Prohibited Transaction” shall have the meaning set forth in Section 4975 of the
Code or Section 406 of ERISA; provided, however, that the term “Prohibited
Transaction” shall not include (a) a transaction for which a statutory,
administrative or regulatory exemption is available, or (b) a transaction which,
individually or in the aggregate with other transactions which would be
Prohibited Transactions but for this subsection (b), would have a Materially
Adverse Effect.

“Register” shall have the meaning set forth in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrower
under Section 2.14(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rent Expense” shall mean, for any period, the actual amount of lease expense of
the Borrower and its Consolidated Subsidiaries for such period determined in
accordance with GAAP in respect of all real and personal property leases of the
Borrower and its Consolidated Subsidiaries.

“Reportable Event” shall have the meaning set forth in Section 4043(c) of ERISA
and the regulations thereunder, but shall not include any event with respect to
which the notice requirement is waived pursuant to regulations issued under
Section 4043 of ERISA.

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Borrower requesting an Advance hereunder which will increase
the aggregate amount of the Revolving Loans outstanding, which certificate shall
be denominated a “Request for Advance,” and shall be in substantially the form
of Exhibit E, and shall, among other things, specify the date of the Advance,
which shall be a Business Day, the amount of the Advance, and the type of
Advance.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit F, and shall, among other things, (a) specify that the requested
Letter of Credit is either a Commercial Letter of Credit or a Standby Letter of
Credit, (b) the stated amount of the Letter of Credit, (c) the effective date
(which shall be a Business Day) for the issuance of such Letter of Credit,
(d) the date on which such Letter of Credit is to expire (which shall be a
Business Day and which shall be subject to Section 2.14(a)), (e) the Person for
whose benefit such Letter of Credit is to be issued, (f) other relevant terms of
such Letter of Credit, and (g) the Available Letter of Credit Amount as of the
scheduled date of issuance of such Letter of Credit.

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the aggregate Revolving Loan Commitment of all Lenders, which, as
of the Agreement Date, are set forth (together with Dollar amounts thereof) on
Schedule 2; and “Revolving Commitment Ratios” shall mean, collectively, the
Revolving Commitment Ratio of each Lender.

“Revolving Loan Commitment” shall mean the several obligations of the lenders to
advance to the Borrower on or after the Agreement Date an aggregate amount not
to exceed, at any time, the sum of (a) $200,000,000, plus (b) the aggregate
amount of any Revolving Loan Commitment Increases effected pursuant to
Section 2.1(d), in accordance with their respective Revolving Commitment Ratios,
pursuant to the terms of this Agreement, and as such amount may be reduced from
time to time, pursuant to the terms of this Agreement.

“Revolving Loan Commitment Increase” shall have the meaning set forth in Section
2.1(d).

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Loan Commitment, in substantially the form of
Exhibit G.

“Revolving Loans” shall mean, collectively, amounts advanced from time to time
by the Lenders to the Borrower under the Revolving Loan Commitment, not to
exceed the amount of the Revolving Loan Commitment, excluding any amounts
advanced as Swing Loans.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Senior Notes” shall mean, collectively, the Senior Notes (2006), the Senior
Notes (2008), the Senior Notes (2009) and the Senior Notes (2013).

“Senior Notes (2006)” shall mean the 6.50% Notes due January 15, 2006 issued by
the Borrower on January 25, 1996, in an aggregate original principal amount of
$150,000,000, pursuant to the terms and conditions of the 1992 Indenture.

“Senior Notes (2008)” shall mean the 6.625% Notes due May 7, 2008 issued by the
Borrower on May 7, 1998, in an aggregate original principal amount of
$115,000,000, pursuant to the terms and conditions of the 1992 Indenture.

“Senior Notes (2009)” shall mean the 6.39% Notes due February 10, 2009 issued by
the Borrower on February 10, 1999, in an aggregate original principal amount of
$150,000,000, pursuant to the terms and conditions of the 1998 Indenture.

“Senior Notes (2013)” shall mean the 7.25% Notes due June 1, 2013 issued by the
Borrower on May 27, 2003, in an aggregate principal amount of $175,000,000,
pursuant to the terms and conditions of the 1998 Indenture.

“Special Purpose Subsidiary” shall mean TBSPV, Inc., a Delaware corporation.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower, and which is not a Commercial Letter of Credit.

“Subsidiary” shall mean, as applied to any Person, any corporation of which more
than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or limited liability company interests, as
applicable, is at the time owned by such Person, or by one or more Subsidiaries
of such Person, or by such Person and one or more Subsidiaries of such Person.

“Swing Bank” shall mean Wachovia Bank, National Association, or any other Lender
who shall agree with the Administrative Agent and the Borrower to act as Swing
Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(g).

“Total Availability” shall mean, as of any particular time, the result of
(a) the Revolving Loan Commitment, minus (b) the Aggregate Revolving Credit
Obligations then outstanding.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

“Voidable Transfer” shall have the meaning set forth in Section 11.18.

Section 1.2 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied; provided, however, in the event that
an Accounting Change shall occur and either the Borrower or the Majority Lenders
shall object to the application of such Accounting Change to the method of
calculation of the Financial Covenants, or any other financial standards or
terms in this Agreement, then GAAP shall be applied on a basis consistent with
the most recent financial statements of the Borrower for which no objection was
made. All accounting terms used herein without definition shall be used as
defined under GAAP. All financial calculations hereunder shall, unless otherwise
stated, be determined for the Borrower on a consolidated basis with its
Consolidated Subsidiaries.

Section 1.3 Other Interpretive Matters. Each definition of an agreement in this
Article 1 shall include such instrument or agreement as amended, restated,
supplemented or otherwise modified from time to time with, if required, the
prior written consent of the Majority Lenders, except as provided in
Section 11.12, and otherwise to the extent permitted under this Agreement and
the other Loan Documents. Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa, and
the terms “includes” and “including” are not limiting. Except where otherwise
specifically provided herein, each reference to a “Section”, “Article”,
“Exhibit” or “Schedule” shall be to a Section or Article of this Agreement or an
Exhibit or Schedule attached hereto. Except where otherwise specifically
restricted, reference to a party to a Loan Document includes that party and its
successors and assigns. An Event of Default, if one occurs, shall “exist”,
“continue” or be “continuing” until such Event of Default has been waived in
writing in accordance with Section 11.12.

ARTICLE 2.

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1 Extension of Credit. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, the Lenders agree, severally in accordance with their
respective Revolving Commitment Ratios, and not jointly, to extend credit to the
Borrower in an aggregate principal amount not to exceed $200,000,000, plus the
amount of any Revolving Loan Commitment Increase effected pursuant to paragraph
(d) below.

(a) The Revolving Loans. The Lenders agree, severally in accordance with their
respective Revolving Commitment Ratios and not jointly, upon the terms and
subject to the conditions of this Agreement, to make Revolving Loans in Dollars
to the Borrower, from time to time during the period from the Agreement Date to
the Maturity Date, in an aggregate amount not to exceed at any time the
Revolving Loan Commitment; provided, however, that the Aggregate Revolving
Credit Obligations outstanding at any time shall not exceed the Revolving Loan
Commitment. Subject to the terms and conditions of this Agreement and prior to
the Maturity Date, Advances under the Revolving Loan Commitment may be repaid
and reborrowed from time to time on a revolving basis.

(b) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower, from time to time after the Agreement Date but prior to the
Maturity Date, pursuant to Section 2.14 in outstanding face amounts (i) not to
exceed, together with all other Letter of Credit Obligations then outstanding,
the Letter of Credit Commitment, and (ii) not to exceed, together with all other
Aggregate Revolving Credit Obligations then outstanding, the Revolving Loan
Commitment.

(c) The Swing Loans. Subject to the terms and conditions of this Agreement, the
Swing Bank, in its sole discretion, may from time to time after the Agreement
Date but prior to the Maturity Date, make Swing Loans in Dollars to the
Borrower; provided, however, that (i) the aggregate principal amount of Swing
Loans outstanding at any time shall not exceed $25,000,000, and (ii) the
Aggregate Revolving Credit Obligations outstanding at any time shall not exceed
the Revolving Loan Commitment. Swing Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.

(d) Revolving Loan Commitment Increases. Subject to the terms and conditions of
this Agreement, the Borrower may request an increase in the amount of the
Revolving Loan Commitment (each a “Revolving Loan Commitment Increase”) on any
Business Day; provided, however, that the Borrower may not request a Revolving
Loan Commitment Increase during the continuance of a Default or Event of
Default, including any Default or Event of Default that would result after
giving effect to any such Revolving Loan Commitment Increase; and provided
further, that the Borrower may request up to two (2) Revolving Loan Commitment
Increases in any consecutive twelve (12) month period (each of which commitments
may be from more than one lender) which may be no less than $50,000,000 and no
more than $100,000,000 in the aggregate. In requesting a Revolving Loan
Commitment Increase, the Borrower shall offer each of the Lenders an opportunity
to provide their pro rata share of such Revolving Loan Commitment Increase;
provided that none of the Lenders shall be required to issue any Revolving Loan
Commitment Increase and the decision of any Lender to issue or not issue any
Revolving Loan Commitment Increase to the Borrower shall be at such Lender’s
sole discretion. Persons not then Lenders may be included as Lenders with the
written approval, not to be unreasonably withheld, of the Borrower and the
Administrative Agent. Prior to the effectiveness of any Revolving Loan
Commitment Increase, the Borrower shall (i) deliver to the Administrative Agent
and the Lenders a written notice, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the proposed effective date and
amount of such Revolving Loan Commitment Increase and (ii) deliver to the
Administrative Agent at least fifteen (15) days prior to such Revolving Loan
Commitment Increase a Compliance Certificate setting forth calculations
demonstrating, on a pro forma basis, that the Borrower shall be in compliance
with the Financial Covenants immediately before and after giving effect to such
Revolving Loan Commitment Increase.

Section 2.2 Manner of Borrowing and Disbursement of Loans.

(a) Choice of Interest Rate, etc. Any Advance of the Revolving Loans shall, at
the option of the Borrower, be made either as a Base Rate Advance or as a
Eurodollar Advance (except for the first two (2) Business Days after the
Agreement Date, during which period each Advance shall bear interest as a Base
Rate Advance); provided, however, that (i) if the Borrower fails to give the
Administrative Agent written notice specifying whether a Eurodollar Advance is
to be repaid, continued or converted on a Payment Date, such Advance shall be
converted to a Base Rate Advance on the Payment Date, and (ii) the Borrower may
not select a Eurodollar Advance (A) with respect to an Advance, the proceeds of
which are to reimburse the Issuing Bank pursuant to Section 2.14, or (B) if, at
the time of such Advance, a Default or an Event of Default has occurred and is
continuing. Any notice given to the Administrative Agent in connection with a
requested Advance hereunder shall be given to the Administrative Agent prior to
11:00 a.m. (Eastern time) in order for such Business Day to count toward the
minimum number of Business Days required.

(b) Base Rate Advances.

(i) Initial and Subsequent Advances. The Borrower shall give the Administrative
Agent in the case of Base Rate Advances irrevocable notice by telephone or
telecopy not later than 11:00 a.m. (Eastern time) on the date of such Base Rate
Advance and shall confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Borrower to confirm any
notice by telephone with a written Request for Advance shall not invalidate any
notice so given.

(ii) Repayments and Conversions. The Borrower may (A) repay a Base Rate Advance
at any time, or (B) upon at least three (3) Business Days’ irrevocable prior
written notice to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances. Upon the date indicated by the Borrower, such
Base Rate Advance shall be so repaid or converted.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Base Rate Advance (except any Base
Rate Advance, the proceeds of which are to reimburse the Issuing Bank pursuant
to Section 2.14) shall be in a principal amount of no less than $500,000 and in
an integral multiple of $100,000 in excess thereof, or the remaining amount of
the Revolving Loan Commitment.

(c) Eurodollar Advances.

(i) Initial and Subsequent Advances. The Borrower shall give the Administrative
Agent in the case of Eurodollar Advances at least three (3) Business Days’
irrevocable prior notice by telephone or telecopy and shall immediately confirm
any such telephone notice with a written Request for Advance; provided, however,
that the failure by the Borrower to confirm any notice by telephone with a
written Request for Advance shall not invalidate any notice so given.

(ii) Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Advance, the Borrower shall give the
Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Advance outstanding on such Payment Date is to be continued in whole or in part
as one or more new Eurodollar Advances and also specifying the Eurodollar
Advance Period applicable to each such new Eurodollar Advance (and subject to
the provisions of this Agreement, upon such Payment Date, such Eurodollar
Advance shall be so continued). Upon such Payment Date, any Eurodollar Advance
(or portion thereof) not so continued shall be converted to a Base Rate Advance
or, subject to Section 2.5, be prepaid or repaid.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Advance shall be in a
principal amount of no less than $5,000,000 and in an integral multiple of
$1,000,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed five (5).

(d) Notification of Lenders. Upon receipt of a (i) Request for Advance or a
telephone or telecopy request for Advance, (ii) notification from the Issuing
Bank that a draw has been made under any Letter of Credit (unless the Issuing
Bank will be reimbursed through the funding of a Swing Loan), (iii) notification
from the Swing Bank with respect to any outstanding Swing Loans pursuant to
Section 2.2(g)(ii), or (iv) notice from the Borrower with respect to any
continuation or conversion of an outstanding Eurodollar Advance prior to the
Payment Date for such Advance, the Administrative Agent shall promptly notify
each Lender by telephone or telecopy of the contents thereof and the amount of
each Lender’s portion of any such Advance. Each Lender shall, not later than
2:00 p.m. (Eastern time) on the date specified for the borrowing of an Advance
in such notice, make available to the Administrative Agent at the Administrative
Agent’s Office, or at such account as the Administrative Agent shall designate,
the amount of such Lender’s portion of the Advance in immediately available
funds.

(e) Disbursement. Prior to 3:00 p.m. (Eastern time) on the date of an Advance
hereunder, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article 4, disburse the amounts made available to the
Administrative Agent by the Lenders in like funds by (i) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions or (B) in the case of an Advance the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.14, transferring such amounts
to the Issuing Bank. Unless the Administrative Agent shall have received notice
from a Lender prior to 12:00 noon (Eastern time) on the date of any Advance that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Advance, the Administrative Agent may assume that such
Lender has made or will make such portion available to the Administrative Agent
on the date of such Advance and the Administrative Agent may, in its sole
discretion and in reliance upon such assumption, make available to the Borrower
on such date a corresponding amount. If and to the extent such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, (x) for the first two (2) Business Days, at
the Federal Funds Rate, and (y) thereafter, at the Base Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s portion of the applicable Advance for
purposes of this Agreement. If such Lender does not repay such corresponding
amount immediately upon the Administrative Agent’s demand therefor, the
Administrative Agent shall notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent. If both
such Lender and the Borrower shall pay and repay such corresponding amount, the
Administrative Agent shall promptly relend to the Borrower such corresponding
amount. The failure of any Lender to fund its portion of any Advance shall not
relieve any other Lender of its obligation, if any, hereunder to fund its
respective portion of the Advance on the date of such borrowing, but no Lender
shall be responsible for any such failure of any other Lender. In the event that
a Lender for any reason fails or refuses to fund its portion of an Advance in
violation of this Agreement, then, until such time as such Lender has funded its
portion of such Advance, or all other Lenders have received payment in full
(whether by repayment or prepayment) of the principal and interest due in
respect of such Advance, such non-funding Lender shall not (i) have the right to
vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Revolving Loan Commitment or Loans, as applicable, held by such
Lender shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder, and (ii) be entitled to receive any payments of principal,
interest or fees from the Borrower or the Administrative Agent (or the other
Lenders) in respect of its Loans.

(f) Deemed Requests for Advance. Unless payment is otherwise timely made by the
Borrower, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, fees,
reimbursable expenses or other sums payable under this Agreement or any of the
other Loan Documents shall be deemed irrevocably to be a Request for Advance on
the due date of, and in an aggregate amount required to pay, such principal,
interest, reimbursement obligations in connection with Letters of Credit, fees,
reimbursable expenses or other sums payable under this Agreement or any of the
other Loan Documents, and the proceeds of a Revolving Loan in Dollars made
pursuant thereto may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as a Base Rate Advance; provided, however,
the Administrative Agent shall provide the Borrower with prior written notice
(which, so long as no Event of Default then exists, shall be at least five
(5) days prior written notice) before making any such Advance that will be made
for the purpose of paying any Obligations other than principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums or
fees. The Lenders shall have no obligation to the Borrower to honor any deemed
Request for Advance under this Section 2.2(f) unless all conditions set forth in
Section 4.2 have been satisfied, but, with the consent of all Lenders, may do so
in their sole discretion and without regard to the existence of, and without
being deemed to have waived, any Default or Event of Default and without regard
to the failure by the Borrower to satisfy any of the conditions set forth in
Section 4.2. No further authorization, direction or approval shall be required
to be given by the Borrower for any deemed Request for Advance under this
Section 2.2(f). Notwithstanding anything to the contrary contained herein, the
Administrative Agent shall notify the Borrower promptly after the making of any
Advance pursuant to a deemed Request for Advance under this Section 2.2(f).

(g) Special Provisions Pertaining to Swing Loans.

(i) The Borrower shall give the Swing Bank written notice in the form of a
Request for Advance, or notice by telephone followed immediately by a written
Request for Advance, no later than 11:00 a.m. (Eastern time) on the date on
which the Borrower wishes to receive any Swing Loan, in each case with a copy to
the Administrative Agent; provided, however, that the failure by the Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given; provided further, however, that any request by
the Borrower of a Base Rate Advance under the Revolving Loan Commitment shall be
deemed to be a request for a Swing Loan unless the Borrower specifically
requests otherwise. Each Swing Loan shall bear interest at the same rate as a
Base Rate Advance. If the Swing Bank, in its sole discretion, elects to make the
requested Swing Loan, the Swing Loan shall be made under the Revolving Loan
Commitment on the date specified in the notice or the Request for Advance and
such notice or Request for Advance shall specify (A) the amount of the requested
Swing Loan, and (B) instructions for the disbursement of the proceeds of the
requested Swing Loan. Each Swing Loan shall be subject to all the terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be payable to the Swing
Bank solely for its own account. The Swing Bank shall have no duty or obligation
to make any Swing Loans hereunder. The Swing Bank shall not make any Swing Loans
if the Swing Bank has received written notice from any Lender that one or more
applicable conditions precedent set forth in Section 4.2 will not be satisfied
on the date of the requested Swing Loan. In the event the Swing Bank in its sole
and absolute discretion elects to make any requested Swing Loan, the Swing Bank
shall make the proceeds of such Swing Loan available to the Borrower by deposit
of Dollars in same day funds by wire transfer pursuant to the Borrower’s
instructions.

(ii) The Swing Bank shall notify the Administrative Agent and each Lender no
less frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Swing Loans outstanding as of 3:00 p.m. (Eastern time) as of
such date and each Lender’s pro rata share thereof. Each Lender shall before
2:00 p.m. (Eastern time) on the next Business Day make available to the
Administrative Agent, in immediate available funds, the amount of its pro rata
share of such principal amount of Swing Loans outstanding. Upon such payment by
a Lender, such Lender shall be deemed to have made an Advance of the Revolving
Loans to the Borrower, notwithstanding any failure of the Borrower to satisfy
the conditions in Section 4.2. The Administrative Agent shall use such funds to
repay the principal amount of Swing Loans to the Swing Bank. Additionally, if at
any time any Swing Loans are outstanding, any of the events described in clauses
(g) or (h) of Section 9.1 shall have occurred, then each Lender shall
automatically upon the occurrence of such event and without any action on the
part of the Swing Bank, the Borrower, the Administrative Agent or the Lenders be
deemed to have purchased an undivided participation in the principal and
interest of all Swing Loans then outstanding in an amount equal to such Lender’s
Revolving Commitment Ratio and each Lender shall, notwithstanding such Event of
Default, immediately pay to the Administrative Agent for the account of the
Swing Bank in immediately available funds, the amount of such Lender’s
participation (and upon receipt thereof, the Swing Bank shall deliver to such
Lender a loan participation certificate dated the date of receipt of such funds
in such amount).

Section 2.3 Interest.

(a) On Revolving Loans. Interest on Advances under the Revolving Loan
Commitment, subject to Section 2.3(b) and (c), shall be payable as follows:

(i) On Base Rate Advances. Interest on each Base Rate Advance shall be computed
on the basis of a hypothetical 360-day year for the actual number of days
elapsed and shall be payable quarterly in arrears on the first day of each
calendar quarter for the prior calendar quarter, commencing on July 1, 2005.
Interest on Base Rate Advances then outstanding shall also be due and payable on
the Maturity Date. Interest shall accrue and be payable on each Base Rate
Advance at the simple per annum interest rate equal to the sum of (A) the Base
Rate, and (B) the Applicable Rate then in effect with respect to Base Rate
Advances.

(ii) On Eurodollar Advances. Interest on each Eurodollar Advance shall be
computed on the basis of a hypothetical 360-day year for the actual number of
days elapsed and shall be payable in arrears (A) on the applicable Payment Date
for such Advance, and (B) if the Eurodollar Advance Period for such Eurodollar
Advance exceeds three (3) months, interest on such Eurodollar Advance shall be
due and payable in arrears on every three (3) month anniversary of such
Eurodollar Advance. Interest on Eurodollar Advances then outstanding shall also
be due and payable on the Maturity Date. Interest shall accrue and be payable on
each Eurodollar Advance at the simple per annum interest rate equal to the sum
of (A) the Eurodollar Basis applicable to such Eurodollar Advance, and (B) the
Applicable Rate then in effect with respect to Eurodollar Advances.

(iii) If No Notice of Selection of Interest Rate. If the Borrower fails to give
the Administrative Agent timely notice of its selection of a Eurodollar Basis,
or if for any reason a determination of a Eurodollar Basis for any Advance is
not timely concluded, the Base Rate shall apply to such Advance. If the Borrower
fails to elect to continue any Eurodollar Advance then outstanding prior to the
last Payment Date applicable thereto in accordance with the provisions of
Section 2.2, as applicable, the Base Rate shall apply to such Advance commencing
on and after such Payment Date.

(b) Upon Default. Upon the occurrence and during the continuance of an Event of
Default, interest on the outstanding Obligations shall accrue at the Default
Rate from the date of such Event of Default. Interest accruing at the Default
Rate shall be payable on demand and in any event on the Maturity Date and shall
accrue until the earliest to occur of (i) waiver of the applicable Event of
Default in accordance with Section 11.12, (ii) agreement by the Majority Lenders
to rescind the charging of interest at the Default Rate, or (iii) payment in
full of the Obligations. The Lenders shall not be required to (A) accelerate the
maturity of the Loans, (B) terminate the Revolving Loan Commitment, or
(C) exercise any other rights or remedies under the Loan Documents in order to
charge interest hereunder at the Default Rate.

(c) Computation of Interest. In computing interest on any Advance, the date of
making the Advance shall be included and the date of payment shall be excluded;
provided, however, that if an Advance is repaid on the date that it is made, one
(1) day’s interest shall be due with respect to such Advance.

Section 2.4 Fees.

(a) Engagement Letter. The Borrower agrees to pay to the Administrative Agent
such fees as are set forth in the Engagement Letter.

(b) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of the Lenders, in accordance with their respective Revolving Commitment
Ratios, a facility fee on the Revolving Loan Commitment (regardless of usage)
for each day from the Agreement Date through the Maturity Date (or the date of
any earlier prepayment in full of the Obligations), at a rate equal to the
Applicable Rate in effect from time to time with respect to the facility fee.
Such facility fee shall be computed on the basis of a hypothetical year of
360 days for the actual number of days elapsed, shall be payable quarterly in
arrears on the first (1st) day of each calendar quarter for the immediately
preceding calendar quarter, commencing on July 1, 2005, and if then unpaid, on
the Maturity Date (or the date of any earlier prepayment in full of the
Obligations), and shall be fully earned when due and non-refundable when paid.”

(c) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Ratios, a fee
on the stated amount of each outstanding Letter of Credit for each day from the
Date of Issue through the expiry date of such Letter of Credit (or the date of
any earlier prepayment in full of the Obligations) at a rate per annum on the
amount of the Letter of Credit Obligations equal to the Applicable Rate in
effect from time to time with respect to Letters of Credit; provided, however,
that following the occurrence and during the continuance of an Event of Default,
the Letter of Credit fee shall be increased by an additional two percent (2.00%)
per annum. Such Letter of Credit fee shall be computed on the basis of a
hypothetical year of 360 days for the actual number of days elapsed, shall be
payable monthly in arrears on the first (1st) day of each calendar month for the
immediately preceding calendar month, commencing on June 1, 2005 and if then
unpaid, on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations), and shall be fully earned when due and non-refundable when
paid.

(ii) The Borrower shall also pay to the Issuing Bank (A) a fronting fee on the
stated amount of each Letter of Credit for each day from the Date of Issue
through the expiration date of such Letter of Credit (or any earlier prepayment
in full of the Obligations) at a rate of one-eighth of one percent (0.125%) per
annum which fee shall be computed on the basis of a hypothetical year of
360 days for the actual number of days elapsed, shall be payable monthly in
arrears on the first (1st) day of each calendar month for the immediately
preceding calendar month, commencing on June 1, 2005, and if then unpaid, on the
Maturity Date, (or any earlier prepayment in full of the Obligations) and
(B) any reasonable and customary fees charged by the Issuing Bank for issuance
and administration of such Letters of Credit. The foregoing fees shall be fully
earned when due, and non-refundable when paid.

(d) Computation of Fees. In computing any fees payable under this Section 2.4,
the first day of the applicable period shall be included and the date of payment
shall be excluded.

Section 2.5 Prepayment/Reduction of Commitment.

(a) Prepayment of Advances. The principal amount of any Base Rate Advance may be
repaid in full or in part at any time, without penalty; and the principal amount
of any Eurodollar Advance may be prepaid prior to the applicable Payment Date,
upon three (3) Business Days’ prior written notice to the Administrative Agent,
provided that the Borrower shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand and the Maturity Date, for any loss or
reasonable out-of-pocket expense incurred by the Lenders or the Administrative
Agent in connection with such prepayment, as set forth in Section 2.9. Each
notice of prepayment of any Eurodollar Advance shall be irrevocable, and each
prepayment or repayment made under this Section 2.5(a) shall include the accrued
interest on the amount so prepaid. Upon receipt of any notice of prepayment or
repayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of such
prepayment or repayment. Notwithstanding the foregoing, the Borrower shall not
make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans then outstanding is zero. Other than with respect to
amounts required to be applied to the Revolving Loans pursuant to Section 2.6,
repayments and prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $1,000,000 in excess thereof. Except as
provided in Section 2.5(b), any repayment or prepayment of outstanding Advances
shall not reduce the Revolving Loan Commitment.

(b) Permanent Prepayment or Reduction. The Borrower shall have the right, at any
time and from time to time after the Agreement Date and prior to the Maturity
Date, upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, without premium or penalty, to cancel or reduce
permanently all or a portion of the Revolving Loan Commitment on a pro rata
basis among the Lenders in accordance with their respective Revolving Commitment
Ratios, provided that any such partial reductions shall be made in minimum
amounts of $5,000,000 and integral multiples of $1,000,000 in excess thereof.
Notwithstanding the foregoing, the Borrower shall not cancel or reduce
permanently the Revolving Loan Commitment to an amount less than the then
outstanding Letter of Credit Obligations. As of the date of cancellation or
reduction set forth in such notice, the Revolving Loan Commitment shall be
permanently reduced to the amount stated in the Borrower’s notice for all
purposes herein, and the Borrower shall pay to the Administrative Agent for the
account of the Lenders the amount necessary to reduce the principal amount of
the applicable type of Revolving Loans then outstanding to not more than the
amount of the Revolving Loan Commitment as so reduced, together with accrued
interest on the amount so prepaid and the facility fee set forth in
Section 2.4(b) accrued through the date of the reduction with respect to the
amount reduced, and shall reimburse the Administrative Agent and the Lenders for
any loss or out-of-pocket expense incurred by any of them in connection with
such payment as set forth in Section 2.9.

Section 2.6 Repayment.

(a) All unpaid principal and accrued interest on the Revolving Loans shall be
due and payable in full on the Maturity Date.

(b) In addition to the foregoing, the Borrower hereby promises to pay all
Obligations, including the principal amount of the Loans, all Base Rate Advances
made pursuant to draws under the Letters of Credit and all interest and fees on
the foregoing, as the same become due and payable hereunder and, in any event,
on the Maturity Date.

Section 2.7 Revolving Loan Notes; Loan Accounts.

(a) The Revolving Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Revolving Loans
owed to such Lender shall be evidenced by Revolving Loan Notes. Each Revolving
Loan Note shall be payable to the order of each Lender requesting the same in
accordance with such Lender’s Revolving Commitment Ratio. Any such Revolving
Loan Notes shall be issued by the Borrower to the Lenders and shall be duly
executed and delivered by an Authorized Signatory of the Borrower.

(b) The Administrative Agent may open and maintain on its books in the name of
the Borrower a Loan Account. The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrower pursuant to this Agreement (including any Swing Loans) and
shall credit the Loan Account for each payment which the Borrower shall make in
respect to the Obligations. The records of the Administrative Agent with respect
to such Loan Account shall be conclusive evidence of the Loans and accrued
interest thereon, absent manifest error.

Section 2.8 Manner of Payment.

(a) When Payments Due. Each payment (including any prepayment) by the Borrower
on account of the principal of or interest on the Loans, fees, and any other
amount owed to any member of the Lender Group under this Agreement or any of the
other Loan Documents shall be made not later than 1:00 p.m. (Eastern time) on
the date specified for payment under this Agreement or any other Loan Document
to the Administrative Agent at the Administrative Agent’s Office, for the
account of the Lenders, the Issuing Bank or the Administrative Agent, as the
case may be, in Dollars and in immediately available funds. Any payment received
by the Administrative Agent after 1:00 p.m. (Eastern time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. If the Administrative Agent shall not
have received any payment from the Borrower as and when due, the Administrative
Agent will promptly notify the Lenders accordingly. If any payment under this
Agreement or any Revolving Loan Note shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day, and such extension of time shall in such case be included in
computing interest and fees, if any, in connection with such payment.

(b) No Deduction.

(i) The Borrower agrees to pay principal, interest, fees, and all other amounts
due hereunder or under any other Loan Documents without set-off or counterclaim
or any deduction whatsoever. If the Borrower shall hereafter be required by law
to deduct any taxes from or in respect of any sum payable hereunder or under any
other Loan Documents to any Lender, the Issuing Bank or the Administrative
Agent, (A) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.8(b)), such Lender, the Issuing Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (B) the Borrower shall
make such deductions, and (C) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law.

(ii) On or prior to the Agreement Date and on or prior to the first Business Day
of each calendar year thereafter, each Lender which is organized in a
jurisdiction other than the United States or a political subdivision thereof
shall provide each of the Administrative Agent and the Borrower with either
(a) two (2) properly executed originals of Form W-8ECI or Form W-8BEN (or any
successor forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (i) as to such Lender’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
such Lender hereunder and under any other Loan Documents, or (ii) that all
payments to be made to such Lender hereunder and under any other Loan Documents
are subject to such taxes at a rate reduced to zero by an applicable tax treaty,
or (b)(i) a certificate executed by such Lender certifying that such Lender is
not a “bank” and that such Lender qualifies for the portfolio interest exemption
under Section 881(c) of the Code, and (ii) two (2) properly executed originals
of Internal Revenue Service Form W-8BEN (or any successor form), in each case,
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made hereunder or
under any other Loan Documents. Each such Lender agrees to provide the
Administrative Agent and the Borrower with new forms prescribed by the Internal
Revenue Service upon the expiration or obsolescence of any previously delivered
form, or after the occurrence of any event requiring a change in the most recent
forms delivered by it to the Administrative Agent and the Borrower.

Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any losses
or out-of-pocket expenses in connection with (a) failure by the Borrower to
borrow or continue any Eurodollar Advance, or convert any Advance to a
Eurodollar Advance, in each case, after having given notice of its intention to
do so in accordance with Section 2.2 (whether by reason of the election of the
Borrower not to proceed or the non-fulfillment of any of the conditions set
forth in Article 4), or (b) prepayment of any Eurodollar Advance in whole or in
part for any reason, or (c) failure by the Borrower to prepay any Eurodollar
Advance after giving notice of its intention to prepay such Advance, or (d) any
assignment to replace a Lender pursuant to Section 12.3(b), the Borrower agrees
to pay to such Lender, upon the earlier of such Lender’s demand or the Maturity
Date, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses; provided, however, that notwithstanding the foregoing,
the Borrower shall have no obligation to make any such payment in respect of any
such losses or expenses incurred more than one hundred eighty (180) days prior
to its receipt of demand from such Lender. A certificate indicating the
computation of the amount of such losses and out-of-pocket expenses sustained or
increased by any Lender as a result of any event referred to in this paragraph
submitted by such Lender to the Borrower shall be binding and conclusive, absent
manifest error, as to the amount thereof. Losses subject to reimbursement
hereunder shall include, without limitation, expenses incurred by any Lender or
any participant of such Lender permitted hereunder in connection with the
re-employment of funds prepaid, repaid, not borrowed, or paid, as the case may
be.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance with respect to the Revolving Loans from the Lenders
under this Agreement shall be made pro rata on the basis of their respective
Revolving Commitment Ratios.

(b) Payments. Each payment and prepayment of the principal of the Revolving
Loans and each payment of interest on the Revolving Loans received from the
Borrower shall be made by the Administrative Agent to the Lenders pro rata on
the basis of their respective unpaid principal amounts thereof outstanding
immediately prior to such payment or prepayment (except in cases when a Lender’s
right to receive payments is restricted pursuant to Section 2.2(e)). If any
Lender shall obtain any payment (whether involuntary, through the exercise of
any right of set-off, or otherwise) on account of the Revolving Loans in excess
of its ratable share of the Revolving Loans under its Revolving Commitment Ratio
(or in violation of any restriction set forth in Section 2.2(e)), such Lender
shall forthwith purchase from the other Lenders such participation in the
Revolving Loans made by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery without interest thereon unless the Lender obligated to
repay such amount is required to pay interest. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.10(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

Section 2.11 Application of Payments.

(a) Payments Prior to Event of Default. Prior to the occurrence and continuance
of an Event of Default, all amounts received by the Administrative Agent from
the Borrower (other than payments specifically earmarked for application to
certain principal, interest, fees or expenses hereunder or payments made
pursuant to Section 2.6), shall be distributed by the Administrative Agent in
the following order of priority: FIRST, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (or any Affiliate of the
Administrative Agent) from the Borrower, SECOND, to the payment of fees and
expenses then due and payable to the Administrative Agent hereunder; THIRD, to
the payment of any fees and expenses then due and payable to the Lenders and the
Issuing Bank hereunder or under any other Loan Documents; FOURTH, to the payment
of interest then due and payable on the Swing Loans and the Revolving Loans;
FIFTH, pro rata to the payment of principal then due and payable on the Swing
Loans; SIXTH, to the payment of principal then due and payable on the Revolving
Loans; and SEVENTH, to the payment of all other Obligations not otherwise
referred to in this Section 2.11(a) then due and payable.

(b) Payments Subsequent to Event of Default. Subsequent to the occurrence and
during the continuance of an Event of Default, payments and prepayments with
respect to the Obligations made to the Lender Group, or any of them, or
otherwise received by any member of the Lender Group shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10): FIRST, to
the costs and expenses (including attorneys’ fees and expenses), if any,
incurred by any member of the Lender Group in the collection of such amounts
under this Agreement or any other Loan Document; SECOND, to any fees then due
and payable to the Administrative Agent under this Agreement or any other Loan
Document; THIRD, pro rata to any fees then due and payable to the Lenders and
the Issuing Bank under this Agreement or any other Loan Document; FOURTH, pro
rata to the payment of interest then due and payable on the Swing Loans and the
Revolving Loans; FIFTH, to the payment of the principal of the Swing Loans then
outstanding; SIXTH, pro rata to the payment of principal of the Revolving Loans
then outstanding; SEVENTH, to the Letter of Credit Reserve Account to the extent
of one hundred five percent (105%) of any Letter of Credit Obligations then
outstanding which are not supported by a Backup Letter of Credit; EIGHTH, to any
other Obligations not otherwise referred to in this Section 2.11(b); NINTH, to
damages incurred by any member of the Lender Group by reason of any breach of
this Agreement or of any other Loan Document; and TENTH, upon satisfaction in
full of all Obligations to the Borrower or as otherwise required by law.

Section 2.12 Use of Proceeds. The Borrower shall use the aggregate proceeds of
all Loans to fund the Borrower’s general operating needs and for other general
corporate purposes to the extent not inconsistent with the provisions of this
Agreement (including to finance fees and expenses relating to the transactions
contemplated by this Agreement and the other Loan Documents and to refinance,
under certain circumstances, existing Indebtedness and to finance Permitted
Acquisitions).

Section 2.13 Maximum Rate of Interest. The Borrower and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrower for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrower and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Revolving
Loans to the extent of such excess, and any remaining excess shall be returned
to the Borrower.

Section 2.14 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Bank, on
behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.14(c) below, hereby agrees to issue one or more Letters of
Credit up to an aggregate face amount equal to the Letter of Credit Commitment;
provided, however, that, without the consent of the Lenders, the Issuing Bank
shall not issue any Letter of Credit unless the conditions precedent to the
issuance thereof set forth in Section 4.3 have been satisfied, and shall not
issue any Letter of Credit if any Default then exists or would be caused
thereby; and provided further, however, that at no time shall the Letter of
Credit Obligations outstanding hereunder exceed the Letter of Credit Commitment.
Each Letter of Credit shall (1) be denominated in Dollars (or, at the request of
the Borrower, a foreign currency if such issuance is consented to by the Issuing
Bank and the Administrative Agent and is issued on substantially the terms and
conditions set forth in this Section 2.14), and (2) expire no later than the
earlier to occur of (A) thirteen (13) months following the Maturity Date, and
(B) 360 days after its date of issuance (but may contain provisions for
automatic renewal provided that no Default or Event of Default exists on the
renewal date or would be caused by such renewal and provided no such renewal
shall extend beyond thirteen (13) months following the Maturity Date). Each
Letter of Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue, or to cause to be issued, any
Letter of Credit if such issuance would conflict with, or cause the Issuing Bank
to exceed any limits imposed by, any Applicable Law. Without limiting the
generality of the foregoing, each of the Existing Letters of Credit shall be
deemed to constitute a Letter of Credit issued under this Agreement on the
Agreement Date and shall thereafter be subject to each of the terms and
conditions of this Agreement and the other Loan Documents.

(b) The Borrower may from time to time request that the Issuing Bank issue a
Letter of Credit. The Borrower shall execute and deliver to the Administrative
Agent and the Issuing Bank a Request for Issuance of Letter of Credit for each
Letter of Credit to be issued by the Issuing Bank, not later than 12:00 noon
(Eastern time) on the second (2nd) Business Day preceding the date on which the
requested Letter of Credit is to be issued, or such shorter notice as may be
acceptable to the Issuing Bank and the Administrative Agent. Upon receipt of any
such Request for Issuance of Letter of Credit, subject to satisfaction of all
conditions precedent thereto as set forth in Section 4.3, the Issuing Bank shall
process such Request for Issuance of Letter of Credit and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby. The Issuing Bank shall furnish a copy of
such Letter of Credit to the Borrower and the Administrative Agent following the
issuance thereof. In addition to the fees payable pursuant to
Section 2.4(c)(ii), the Borrower shall pay or reimburse the Issuing Bank for
normal and customary and reasonable costs and expenses incurred by the Issuing
Bank in issuing, effecting payment under, amending or otherwise administering
the Letters of Credit.

(c) Immediately upon the issuance by the Issuing Bank of a Letter of Credit and
in accordance with the terms and conditions of this Agreement, the Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Revolving Commitment Ratio, in
such Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto). The Issuing
Bank shall promptly notify the Administrative Agent of any such draw under a
Letter of Credit. At such time as the Administrative Agent shall be notified by
the Issuing Bank that the beneficiary under any Letter of Credit has drawn on
the same, the Administrative Agent shall promptly notify the Borrower and each
Lender, by telephone or telecopy, of the amount of the draw and, in the case of
each Lender, such Lender’s portion of such draw amount as calculated in
accordance with its Revolving Commitment Ratio.

(d) The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under each Letter of
Credit. In order to facilitate such repayment, the Borrower hereby irrevocably
requests the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article 4 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit, to make a Base
Rate Advance on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the Issuing Bank to reimburse the Issuing Bank for the amount paid by it upon
such draw, and the Administrative Agent agrees to notify the Borrower promptly
after the making of any such Base Rate Advance. Each Lender shall pay its share
of such Base Rate Advance by paying its portion of such Advance to the
Administrative Agent in accordance with Section 2.2(e) and its Revolving
Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default or Event of Default then
exists or would be caused thereby. The disbursement of funds in connection with
a draw under a Letter of Credit pursuant to this Section hereunder shall be
subject to the terms and conditions of Section 2.2(e). The obligation of each
Lender to make payments to the Administrative Agent, for the account of the
Issuing Bank, in accordance with this Section 2.14 shall be absolute and
unconditional and no Lender shall be relieved of its obligations to make such
payments by reason of noncompliance by any other Person with the terms of the
Letter of Credit or for any other reason (other than the gross negligence or
willful misconduct of the Issuing Bank in paying such Letter of Credit, as
determined by a final non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall promptly remit to the Issuing Bank
the amounts so received from the other Lenders. Any overdue amounts payable by
the Lenders to the Issuing Bank in respect of a draw under any Letter of Credit
shall bear interest, payable on demand, (x) for the first two (2) Business Days,
at the Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding
the foregoing, at the request of the Administrative Agent, the Swing Bank may,
at its option and subject to the conditions set forth in Section 2.2(g), make
Swing Loans to reimburse the Issuing Bank for amounts drawn under any Letter of
Credit.

(e) The Borrower agrees that each Advance by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances.

(f) The Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of the Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction, shall be binding on the Borrower as between the
Borrower and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrower. The obligation of the Borrower to reimburse the
Issuing Bank for a drawing under any Letter of Credit or the Lenders for
Advances made by them to the Issuing Bank on account of draws made under the
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including the following circumstances:

(i) Any lack of validity or enforceability of any Loan Document;

(ii) Any amendment or waiver of or consent to any departure from any or all of
the Loan Documents;

(iii) Any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

(iv) The existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

(v) Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) The insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) Any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit;

(viii) Any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix) Any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code;

(x) Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;

(xi) Any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii) Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

(xiii) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) If any change in Applicable Law, any change in the interpretation or
administration thereof, or any change in compliance with Applicable Law by the
Issuing Bank as a result of any request or directive of any Governmental
Authority, central bank or comparable agency (whether or not having the force of
law) after the Agreement Date shall (i) impose, modify or deem applicable any
reserve (including any imposed by the Board of Governors of the Federal Reserve
System), special deposit, capital adequacy, assessment or other requirements or
conditions against letters of credit issued by the Issuing Bank or (ii) impose
on the Issuing Bank any other condition regarding this Agreement or any Letter
of Credit or any participation therein, and the result of any of the foregoing
in the determination of the Issuing Bank is to increase the cost to the Issuing
Bank of issuing or maintaining any Letter of Credit or purchasing or maintaining
any participation therein, then, on the earlier of the Maturity Date or a date
not more than five (5) days after demand by the Issuing Bank, the Borrower
agrees to pay to the Issuing Bank, from time to time as specified by the Issuing
Bank, such additional amount or amounts as the Issuing Bank reasonably
determines will compensate it for such increased costs, from the date such
change or action is effective, together with interest on each such amount from
the Maturity Date or the date demanded, as applicable, until payment in full
thereof at the Base Rate. A certificate as to such increased cost incurred by
the Issuing Bank as a result of any event referred to in this paragraph
submitted by the Issuing Bank to the Borrower shall be conclusive, absent
manifest error, as to the amount thereof.

(h) The Borrower will indemnify and hold harmless each member of the Lender
Group and each of their respective employees, representatives, officers and
directors from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on, incurred by or asserted against such member of the Lender
Group in any way relating to or arising out of the issuance of a Letter of
Credit, except that the Borrower shall not be liable to any member of the Lender
Group for any portion of such claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the gross negligence or willful misconduct of such member of the
Lender Group as determined by a final non-appealable judgment of a court of
competent jurisdiction. This Section 2.14(h) shall survive termination of this
Agreement.

(i) Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrower) for its pro rata share (based on such Lender’s
Revolving Commitment Ratio) of any and all reasonable out-of-pocket costs,
expenses (including reasonable legal fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, the Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrower shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Lender shall thereupon
pay to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrower’s failure to pay; provided,
however, that if the Borrower shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.

(j) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the Maturity Date, the Borrower shall promptly
upon demand by the Administrative Agent deposit in a Letter of Credit Reserve
Account opened by Administrative Agent, for the benefit of the Issuing Bank, an
amount equal to one hundred and five percent (105%) of the aggregate then
undrawn and unexpired amount of such Letter of Credit Obligations or provide one
or more Backup Letters of Credit with respect to such Letter of Credit
Obligations. Amounts held in such Letter of Credit Reserve Account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations in the manner set forth in Section 2.11. Pending the
application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account selected by the Borrower and reasonably acceptable to the Administrative
Agent, and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrower. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

ARTICLE 3.

GUARANTY

Section 3.1 Guaranty

(a) Each Guarantor hereby guarantees to the Administrative Agent, for the
benefit of the Lender Group, the full and prompt payment of the Obligations,
including any interest therein (including interest as provided in this Agreement
accruing after the filing of a petition initiating any insolvency proceedings,
whether or not such interest accrues or is recoverable against the Borrower
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding), plus reasonable attorneys’ fees and expenses
if the obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and five percent (105%) of the Letter of Credit Obligations
or supported by one or more Backup Letters of Credit) and the Revolving Loan
Commitment shall have been terminated.

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including the Borrower) relating to
this Guaranty or the obligations of any of the Guarantors under this Guaranty or
otherwise with respect to the Obligations in any action or proceeding brought by
the Administrative Agent or any other member of the Lender Group to collect the
Obligations or any portion thereof, or to enforce the obligations of any of the
Guarantors under this Guaranty.

(d) The Lender Group, or any of them, may from time to time, without exonerating
or releasing any Guarantor in any way under this Guaranty, (i) take such further
or other security or securities for the Obligations or any part thereof as they
may deem proper, or (ii) release, discharge, abandon or otherwise deal with or
fail to deal with any guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, extend, accelerate or waive in any manner any
of the provisions, terms, or conditions of the Loan Documents, all as they may
consider expedient or appropriate in their sole discretion. Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, give up, modify or abstain from perfecting or taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrower, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder (other
than the defense of payment in cash in full, to the extent of its obligations
hereunder, or a defense that such Guarantor’s liability is limited as provided
in Section 3.1(g)), or any right of counterclaim or offset of any nature or
description which it may have or may exist based upon, and shall be deemed to
have consented to, any of the foregoing acts, omissions, things, agreements or
waivers.

(f) The Lender Group, or any of them, may, without demand or notice of any kind
upon or to any Guarantor, at any time or from time to time when any amount shall
be due and payable hereunder by any Guarantor, if the Borrower shall not have
timely paid any of the Obligations (including any Letter of Credit Obligations),
set-off and appropriate and apply to any portion of the Obligations hereby
guaranteed, and in such order of application as the Administrative Agent may
from time to time elect in accordance with this Agreement, any deposits,
property, balances, credit accounts or moneys of any Guarantor in the possession
of any member of the Lender Group or under their respective control for any
purpose. If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Person pursuant to or in respect of this
Guaranty, any claim which such Guarantor may have against the Borrower by reason
thereof shall be subject and subordinate to the prior payment in full of the
Obligations to the satisfaction of the Lender Group.

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h) Upon the bankruptcy or winding up or other distribution of assets of the
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against the Borrower, or any
such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against the Borrower, and (vi) until the Obligations shall have been paid
in full in cash (or in the case of Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and five percent
(105%) of the Letter of Credit Obligations or supported by one or more Backup
Letters of Credit), all rights of subrogation, indemnification, contribution and
reimbursement from the Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations. If a claim
is ever made upon any member of the Lender Group for the repayment or recovery
of any amount or amounts received by such Person in payment of any of the
Obligations and such Person repays all or part of such amount by reason of
(x) any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (y) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including the Borrower, then in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
promissory note or other instrument evidencing any of the Obligations, and such
Guarantor shall be and remain obligated to such Person hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrower to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k) This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including reasonable attorneys’ fees
and expenses, incurred by the Administrative Agent in obtaining performance of
or collecting payments due under this Guaranty shall be deemed part of the
Obligations guaranteed hereby.

(l) This Guaranty shall remain in full force and effect until all of the
Obligations (other than any contingent indemnity obligations) shall have been
paid in full in cash or otherwise satisfied to the satisfaction of the Lender
Group and the obligation of the Lender Group to extend credit pursuant to this
Agreement shall have expired or been terminated.

(m) Each Guarantor is a direct or indirect wholly-owned Domestic Subsidiary of
the Borrower. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrower, including the
extension of credit, are and will be of direct interest, benefit and advantage
to such Guarantor.

(n) The Guarantors hereby agree, among themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Obligations, each other Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations. The payment
obligation of a Guarantor to any Excess Funding Guarantor under this
Section 3.1(n) shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Guaranty, and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess until payment and satisfaction in full of
all such obligations. For purposes of this Section 3.1(n), (i) “Excess Funding
Guarantor” shall mean, in respect of any Obligations, a Guarantor that has paid
an amount in excess of proceeds of Loans advanced to it by the Borrower that
have not been repaid as of the date of determination, plus its Pro Rata Share of
the remaining portion of such Obligations, (ii) “Excess Payment” shall mean, in
respect of any Obligations, the amount paid by an Excess Funding Guarantor in
excess of proceeds of Loans advanced to it by the Borrower that have not been
repaid as of the date of determination, plus its Pro Rata Share of the remaining
portion of such Obligations and (iii) “Pro Rata Share” shall mean, for any
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Guarantor
(excluding any shares of stock of any other Guarantor) exceeds the amount of all
the debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder and any obligations of any other Guarantor that have been
guaranteed by such Guarantor) to (y) the amount by which the aggregate fair
saleable value of all properties of the Borrower and all of the Guarantors
exceeds the amount of all the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Borrower and the Guarantors hereunder) of the Borrower and
all of the Guarantors, all as of the Agreement Date.

(o) Pursuant to Section 6.13, any new Domestic Subsidiary (whether by
Acquisition, creation or designation) is required to enter into this Agreement
by executing and delivering to the Administrative Agent a Guaranty Supplement.
Upon the execution and delivery of a Guaranty Supplement by such new Domestic
Subsidiary, such Domestic Subsidiary shall become a “Guarantor” and “Borrower
Party” hereunder and under the other Loan Documents with the same force and
effect as if originally named as a Guarantor or Borrower Party herein or
therein. The execution and delivery of any Guaranty Supplement adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other party hereto. The rights and obligations of each party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Closing. The obligations of the Lenders to
undertake the Revolving Loan Commitment as of the Agreement Date are subject to
the prior fulfillment of each of the following conditions at the closing of this
Agreement:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Lender Group:

(i) This duly executed Agreement;

(ii) A duly executed Revolving Loan Note to the order of each Lender requesting
a promissory note in the amount of such Lender’s Revolving Commitment Ratio of
the Revolving Loan Commitment;

(iii) The Engagement Letter duly executed by the Borrower;

(iv) The duly executed Negative Pledge Agreement;

(v) The legal opinions of (A) Milbank, Tweed, Hadley & McCloy, LLP, counsel to
the Borrower Parties, and (B) W. David Smith, in-house counsel to the Borrower
Parties, in each case addressed to the Lender Group, together with copies of any
legal opinions upon which any of the foregoing rely;

(vi) With respect to each Borrower Party, a loan certificate signed by an
Authorized Signatory of such Borrower Party in substantially the form of
Exhibit H, including a certificate of incumbency with respect to each Authorized
Signatory of such Borrower Party, together with appropriate attachments which
shall include, without limitation, the following: (A) a copy of the certificate
or articles of incorporation, certificate of limited partnership or certificate
of organization of such Borrower Party certified to be true, complete and
correct by the Secretary of State for the State of such Borrower Party’s
organization, (B) a true, complete and correct copy of the by-laws, partnership
agreement or limited liability company or operating agreement of such Borrower
Party, (C) a true, complete and correct copy of the resolutions of such Borrower
Party authorizing the execution, delivery and performance by such Borrower Party
of the Loan Documents and, with respect to the Borrower, authorizing the
borrowings hereunder, and (D) certificates of good standing from each
jurisdiction in which such Borrower Party is qualified or authorized to do
business, except to the extent failure to be qualified or authorized to do
business, or to be in good standing, could not reasonably be expected to have a
Materially Adverse Effect;

(vii) a certificate setting forth information required by the Patriot Act,
including the identity of each Borrower Party, the name and address of each
Borrower Party, and other information that will allow the Administrative Agent
or any Lender, as applicable, to identify each Borrower Party in accordance with
the Patriot Act; and

(viii) the Borrower’s financial projections on a fiscal year basis through
December 31, 2008.

(b) All fees and expenses payable to the Administrative Agent, the Affiliates of
the Administrative Agent, and each other member of the Lender Group in
connection with the execution and delivery of this Agreement, including fees and
expenses of counsel to the Administrative Agent, to the extent invoices for such
fees and expenses have been delivered to the Borrower, shall have been paid.

Section 4.2 Conditions Precedent to Each Advance. The obligation of the Lenders
to make each Advance, including the initial Advance hereunder (but excluding
Advances, the proceeds of which are to reimburse (i) the Swing Bank for Swing
Loans or (ii) the Issuing Bank for amounts drawn under a Letter of Credit), is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such Advance:

(a) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.2, are made
at and as of the time of such Advance, shall be true and correct at such time,
both before and after giving effect to the application of the proceeds of such
Advance;

(b) The incumbency of the Authorized Signatories of the Borrower shall be as
stated in the certificate of incumbency contained in the certificate of the
Borrower delivered pursuant to Section 4.1(a) or as subsequently modified and
reflected in a certificate of incumbency delivered to the Administrative Agent;
and

(c) There shall not exist on the date of such Advance, and after giving effect
to the application of the proceeds of such Advance, a Default or an Event of
Default.

The Borrower hereby agrees that the delivery of any Request for Advance
hereunder shall be deemed to be the certification of the applicable Authorized
Signatory of the Borrower, on behalf of the Borrower, that there does not exist,
on the date of the making of the Advance and after giving effect thereto, a
Default or an Event of Default and that all of the other conditions set forth in
this Section 4.2 have been satisfied.

Section 4.3 Conditions Precedent to Each Letter of Credit. The obligation of the
Issuing Bank to issue each Letter of Credit (excluding the automatic renewal of
any previously issued Letter of Credit) hereunder is subject to the fulfillment
of each of the following conditions immediately prior to or contemporaneously
with the issuance of such Letter of Credit:

(a) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.2, are made
at and as of the time of the issuance of such Letter of Credit, shall be true
and correct at such time, both before and after giving effect to the issuance of
such Letter of Credit;

(b) The incumbency of the Authorized Signatories of the Borrower shall be as
stated in the certificate of incumbency contained in the certificate of the
Borrower delivered pursuant to Section 4.1(a) or as subsequently modified and
reflected in a certificate of incumbency delivered to the Administrative Agent;
and

(c) There shall not exist on the date of issuance of such Letter of Credit, and
after giving effect thereto, a Default or an Event of Default.

The Borrower hereby agrees that the delivery of any Request for Issuance of
Letter of Credit hereunder shall be deemed to be the certification of the
applicable Authorized Signatory of the Borrower, on behalf of the Borrower, that
there does not exist, on the date of the issuance of the Letter of Credit and
after giving effect thereto, a Default or an Event of Default and that all of
the other conditions set forth in this Section 4.3 have been satisfied.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Section 5.1 General Representations and Warranties. Each of the Borrower Parties
hereby represents and warrants in favor of each member of the Lender Group that:

(a) Organization; Power; Qualification. Each Borrower Party (i) is a corporation
or other legal entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the power and
authority to own or lease and operate its properties and to conduct its
business, and (iii) is duly qualified, in good standing as a foreign
corporation, and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization, except where the failure to be so qualified, in
good standing or authorized could not reasonably be expected to have a
Materially Adverse Effect. The Special Purpose Subsidiary does not have an
interest in any material properties or assets.

(b) Authorization; Enforceability. Each Borrower Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with the terms thereof and to consummate the transactions
contemplated thereby. Each of the Loan Documents to which a Borrower Party is a
party has been duly executed and delivered by such Borrower Party, and is a
legal, valid and binding obligation of such Borrower Party, enforceable in
accordance with its terms except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the enforcement of creditor’s rights generally or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

(c) Organization Structure; Subsidiaries; Affiliates. Schedule 5.1(c) sets
forth, as of the Agreement Date, a complete and accurate organization chart of
the Borrower Parties and their Subsidiaries, which Subsidiaries are identified
on such chart as Domestic Subsidiaries or Foreign Subsidiaries. As of the
Agreement Date, no Borrower Party has any Subsidiaries or owns an interest,
directly or indirectly, in any partnership or joint venture except as set forth
on Schedule 5.1(c). Schedule 5.1(c) further sets forth, as of the Agreement
Date, the name or type of each Affiliate of the Borrower and the nature of its
affiliation. The outstanding Equity Interests of the Borrower and each of its
Subsidiaries have been duly authorized and validly issued and are fully paid and
non-assessable, and are free and clear of all Liens.

(d) No Contravention. The execution, delivery, and performance by each Borrower
Party of the Loan Documents to which it is a party, in accordance with their
respective terms, and the consummation of the transactions contemplated thereby,
do not and will not (i) violate any Applicable Law, (ii) conflict with, result
in a breach of, or constitute a default under the organizational documents of
such Borrower Party or under any indenture, agreement, or other instrument to
which such Borrower Party is a party or by which such Borrower Party or any of
its properties may be bound (including the Indentures), or (iii) result in or
require the creation or imposition of any Lien upon or with any Borrower Party
except Permitted Liens.

(e) Necessary Authorizations. Each Borrower Party has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect, except in each case where the failure to obtain, or to maintain in full
force and effect, such Necessary Authorization does not have, and could not
reasonably be expected to have, a Materially Adverse Effect. No Borrower Party
is required to obtain any additional Necessary Authorizations in connection with
the execution, delivery and performance of the Loan Documents in accordance with
their respective terms and the consummation of the transactions contemplated
thereby.

(f) Title to Properties. Each Borrower Party has title to, or a valid leasehold
interest in, all of its properties and assets sufficient for the conduct of its
business, and none of such properties or assets is subject to any Liens, other
than Permitted Liens.

(g) Material Contracts. All of the Material Contracts have been filed with the
Securities and Exchange Commission as exhibits to the Borrower’s annual,
quarterly or current reports. Neither the Borrower nor any of its Subsidiaries
is in default under or with respect to any Material Contract to which it is a
party or by which it or any of its properties are bound.

(h) Labor Matters. Except (i) as disclosed on Schedule 5.1(h) or (ii) matters
which (A) are not reasonably expected to have a Materially Adverse Effect and
(B) exclusively affect the Foreign Subsidiaries, (I) there is no collective
bargaining agreement or other labor contract covering employees of the Borrower
or any of its Subsidiaries, (II) no collective bargaining agreement or other
labor contract is scheduled to expire during the term of this Agreement,
(III) to the best of the Borrower’s knowledge, no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Borrower or any of its Subsidiaries or for
any similar purpose, and (IV) there is no pending, or to the Borrower’s
knowledge, threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting the Borrower or any
of its Subsidiaries or their respective employees.

(i) Taxes. Except as disclosed on Schedule 5.1(i), there have been filed on
behalf of the Borrower and its Subsidiaries (and, to the best of the Borrower’s
knowledge, on behalf of all Persons which have been acquired by or merged into
any Borrower Party for periods prior to any such merger or acquisition) all
federal, state and local income, excise, property and other tax returns which
are required to be filed by them, and all taxes due pursuant to such returns or
pursuant to any assessment received by or on behalf of any of the Borrower
Parties have been paid other than those which are being contested in good faith.
Any charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of taxes or other governmental charges are, in the
reasonable opinion of the Borrower, adequate. United States income tax returns
of the Borrower and its Subsidiaries have been examined and closed through the
fiscal year ended on or about December 31, 2001.

(j) Financial Statements. The Borrower has furnished, or caused to be furnished,
to the Lenders (i) the audited consolidated financial statements of the Borrower
and its Consolidated Subsidiaries which present fairly in accordance with GAAP
the financial position of the Borrower and its Consolidated Subsidiaries as at
December 31, 2004, and the results of operations for the periods then ended and
(ii) the unaudited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries which present fairly in accordance with GAAP (subject
to normal adjustments and the absence of footnotes) the financial position of
the Borrower and its Consolidated Subsidiaries as at March 31, 2005, and the
results of operations for the periods then ended.

(k) No Adverse Change. Since December 31, 2004, there has occurred no event
which has had or which could reasonably be expected to have a Materially Adverse
Effect.

(l) Litigation. There is no material action, suit or proceeding pending, or to
the knowledge of the Borrower threatened, against or affecting the Borrower or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official, except as disclosed as of the Agreement Date in the
Borrower’s Form 10-K and Form 10-Q filings dated December 31, 2004 and March 31,
2005, respectively, filed with the Securities and Exchange Commission, and as
disclosed after the Agreement Date from time to time pursuant to Section 7.6(a).

(m) ERISA. Each Plan is in substantial compliance with the applicable provisions
of ERISA and the Code except to the extent non-compliance would individually or
in the aggregate have a Materially Adverse Effect, and neither the Borrower nor
any of its ERISA Affiliates incurred any accumulated funding deficiency with
respect to any Plan within the meaning of Section 302 of ERISA or Section 412 of
the Code. Neither the Borrower nor any of its ERISA Affiliates has incurred any
material liability to the PBGC in connection with any Plan. The Borrower and
each of its ERISA Affiliates have fulfilled their obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan to which such
standards apply. No Reportable Event has occurred and is continuing with respect
to any Plan. No Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a Prohibited Transaction which would
subject such Plan or any other Plan of the Borrower or any of its ERISA
Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Plan or any such trust to any
material penalty or tax on Prohibited Transactions imposed by Section 502 of
ERISA or Section 4975 of the Code. Except as provided in Schedule 5.1(m),
neither the Borrower nor any of its ERISA Affiliates is a participant in or is
obligated to make any payment to a Multiemployer Plan. As of the Agreement Date,
using actuarial assumptions and computation methods consistent with Part I of
Subtitle E of Title IV of ERISA, the aggregate liabilities of the Borrower and
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
Multiemployer Plan ended prior to the date hereof, would not, individually or in
the aggregate, have a Materially Adverse Effect.

(n) Compliance with Law; Absence of Default. Each Borrower Party is in material
compliance with all Applicable Laws, except where such compliance is being
contested in good faith through appropriate proceedings, and except where such
failure to comply (other than with respect to the Fair Labor Standards Act of
1938, as amended) does not have, or could not reasonably be expected to have, a
Materially Adverse Effect, and with all of the provisions of its certificate or
articles of incorporation or formation, by-laws or other governing documents.
The Borrower has adopted and continues to follow a compliance program
satisfactory to assure the accuracy of the statement contained in the foregoing
sentence. No event has occurred or has failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes, or
with the passage of time or giving of notice or both would constitute, an Event
of Default.

(o) Accuracy and Completeness of Information. None of the written information,
reports, other papers and data in final form relating to the Borrower Parties
furnished by or at the direction of the Borrower Parties to the Lender Group in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which made. All information, documents or certifications
provided to the Administrative Agent in connection with the closing of the
transactions contemplated by this Agreement are correct and complete. No fact is
currently known to any Borrower Party which has, or could reasonably be expected
to have, a Materially Adverse Effect. With respect to projections, estimates and
forecasts given to the Lender Group, such projections, estimates and forecasts
are based on the Borrower Parties’ good faith assessment of the future of the
business at the time made. The Borrower Parties had a reasonable basis for such
assessment at the time made.

(p) Compliance with Regulations T, U, and X. No Borrower Party is engaged
principally in, or has as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying, and no Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U, and X of the Board of Governors of the
Federal Reserve System (herein called “margin stock”). None of the proceeds of
the Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin stock or
for any other purpose which might constitute this transaction a “purpose credit”
within the meaning of said Regulations T, U and X. Neither the making of the
Loans nor the use of proceeds thereof will violate, or be inconsistent with, the
provisions of Regulation T, U, or X of said Board of Governors.

(q) Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents, (i) the property of the
Borrower and its Consolidated Subsidiaries, taken as a whole, at a fair
valuation on a going concern basis, will exceed their debt; (ii) the capital of
the Borrower and its Consolidated Subsidiaries, taken as a whole, will not be
unreasonably small to conduct the business; and (iii) taken as a whole, will not
have incurred debts, or have intended to incur debts, beyond their ability to
pay such debts as they mature. For purposes of this Section, “debt” means any
liability on a claim, and “claim” means (A) the right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, undisputed, legal, equitable, secured or unsecured, or (B)
the right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, undisputed, secured
or unsecured.

(r) Environmental Matters. Except as disclosed in Schedule 5.1(r):

(i) Neither the Borrower nor any of its Subsidiaries is subject to any
Environmental Liability, or any designation as a potentially responsible party
under CERCLA or under any state statute similar to CERCLA, which could have or
cause a Materially Adverse Effect. None of the real property owned, leased or
operated by the Borrower or any of its Subsidiaries (collectively, the
“Aggregate Real Properties”) has been identified on any current or proposed
(A) National Priorities List under 40 C.F.R. § 300, (B) CERCLIS list or (C) any
list arising from a state statute similar to CERCLA.

(ii) No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Aggregate Real
Properties or are otherwise present at, on, in or under the Aggregate Real
Properties, or, to the best of the knowledge of the Borrower, at or from any
adjacent site or facility, except for Hazardous Materials, such as cleaning
solvents, pesticides and other materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed, or
otherwise handled in minimal amounts in the ordinary course of business in
substantial compliance with all applicable Environmental Requirements.

(iii) The Borrower and each of its Subsidiaries have procured all Environmental
Authorizations necessary for the conduct of its business, and is in substantial
compliance with all Environmental Requirements in connection with the operation
of the Aggregate Real Properties, and the respective businesses of the Borrower
and each of its Subsidiaries.

(s) Investment Company Act; Public Utility Holding Company Act. No Borrower
Party is required to register under the provisions of the Investment Company Act
of 1940, as amended. No Borrower Party is a “holding company” or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

(t) Compliance with OFAC Requirements. None of the Borrower, any Subsidiary of
the Borrower or any Affiliate of the Borrower (i) is a Sanctioned Person,
(ii) has more than ten percent (10%) of its assets in Sanctioned Entities, or
(iii) derives more than ten percent (10%) of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity. The Borrower has established what it
has determined to be an appropriately comprehensive OFAC compliance system,
including an OFAC compliance policy statement that emphasizes the importance of
OFAC compliance to each business unit and that explicitly states the Borrower’s
senior management’s commitment to ensuring compliance with all applicable OFAC
regulations.

(u) Anti-Terrorism Laws. Neither the making of the Loans hereunder nor the
Parent’s use of the proceeds thereof will violate the Patriot Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, or is
in violation of any Federal statute or Presidential Executive Order, including
without limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism) (collectively, “Anti-Terrorism Laws”).
The use of the proceeds of the Loans hereunder will not violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, none of the Borrower Parties is or will
(i) become a person whose property or interest in property are blocked pursuant
to Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) to the best of its
knowledge, engage in any dealings or transactions, or be associated with, any
such Person.

Section 5.2 Survival of Representations and Warranties, etc. All representations
and warranties made by each Borrower Party under this Agreement and the other
Loan Documents shall be deemed to be made, and shall be true and correct, at and
as of the Agreement Date and the date of each Advance or issuance of a Letter of
Credit hereunder, except to the extent previously fulfilled in accordance with
the terms of this Agreement and to the extent subsequently inapplicable. All
representations and warranties made by each Borrower Party under this Agreement
shall survive, and not be waived by, the execution of this Agreement by the
Lender Group and the closing of the transactions described herein.

ARTICLE 6.

GENERAL COVENANTS

Until the Revolving Loan Commitment has expired or been terminated and the
principal of and interest on the Loans, and all fees and expenses (other than
contingent expenses) payable under this Agreement and the other Loan Documents,
shall have been paid in full in cash and all Letters of Credit have expired or
been terminated and all amounts drawn under each Letter of Credit shall have
been reimbursed, each Borrower Party covenants and agrees with the Lender Group
that:

Section 6.1 Preservation of Existence and Similar Matters. Except as otherwise
permitted under Section 8.7, each Borrower Party will (a) preserve and maintain
its existence and remain in good standing in its jurisdiction of incorporation
or organization, (b) preserve and maintain its rights, franchises, licenses, and
privileges necessary or desirable in the ordinary conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect, and (c) qualify and remain qualified and authorized
to do business and in good standing in each jurisdiction in which the character
of its properties or the nature of its business requires such qualification or
authorization, except where the failure to be so qualified or authorized or in
good standing could not reasonably be expected to have a Materially Adverse
Effect.

Section 6.2 Compliance with Applicable Law. Each Borrower Party will comply with
the requirements of all Applicable Laws, except where the failure to so comply
could not reasonably be expected to have a Materially Adverse Effect.

Section 6.3 Maintenance of Properties. Each Borrower Party will maintain or
cause to be maintained in the ordinary course of business in good repair,
working order, and condition, normal wear and tear and disposal of obsolete
equipment excepted, all properties used in its business (whether owned or held
under lease).

Section 6.4 Accounting Methods and Financial Records. Each Borrower Party will
maintain, and the Borrower will cause each of its Consolidated Subsidiaries to
maintain, a system of accounting established and administered in accordance with
GAAP, and will keep adequate records and books of account in which complete
entries will be made in accordance with such accounting principles consistently
applied and reflecting all transactions required to be reflected by such
accounting principles. Each Borrower Party will maintain a year-end for
accounting purposes consisting of a fiscal year ending on December 31st of each
year.

Section 6.5 Insurance. Each of the Borrower Parties will maintain (either in the
name of the Borrower or in such Borrower Party’s own name), with financially
sound and reputable insurance companies having a Best’s Rating of at least “A”,
insurance on all of their property in at least such amounts and against at least
such risks (including on all its property, public liability and worker’s
compensation (but solely with respect to worker’s compensation, only to the
extent not self-insured), and business interruption insurance) as are usually
insured against in the same general area by companies of established repute
engaged in the same or similar business.

Section 6.6 Payment of Taxes and Claims. Each Borrower Party will pay and
discharge all taxes, assessments, and governmental charges or levies imposed
upon it or its income or profit or upon any properties belonging to it prior to
the date on which penalties attach thereto, and all lawful claims for labor,
materials and supplies which have become due and payable and which by law have
or may become a Lien upon any of its property, except that, no such tax,
assessment, charge, levy, or claim need be paid which is being contested in good
faith by appropriate proceedings and against which such Borrower Party has
established reserves in accordance with GAAP. Each Borrower Party shall timely
file all information returns required by federal, state, or local tax
authorities.

Section 6.7 Visits and Inspections. Each Borrower Party will permit
representatives of each member of the Lender Group, (x) prior to the occurrence
of a Default or Event of Default, with reasonable notice and during normal
business hours, and (y) after the occurrence and during the continuance of a
Default or Event of Default, at any time and without prior notice, to (a) visit
and inspect the properties of the Borrower Parties, (b) inspect and make
extracts from and copies of the Borrower Parties’ books and records, and
(c) discuss with the Borrower Parties’ respective principal officers the
Borrower Parties’ businesses, assets, liabilities, financial positions, results
of operations, and business prospects relating to the Borrower Parties.

Section 6.8 Conduct of Business. Each Borrower Party shall continue to engage in
business of the same general type as now conducted by it or reasonably
complementary thereto.

Section 6.9 ERISA. The Borrower shall at all times: make, or cause to be made,
prompt payment of contributions required to meet the minimum funding standards
set forth in ERISA with respect to the Plans that are subject to such standards;
furnish to the Administrative Agent, promptly upon the Administrative Agent’s
request therefor, copies of any annual report required to be filed pursuant to
ERISA in connection with each Plan; notify the Administrative Agent as soon as
practicable of any Reportable Event and of any additional act or condition
arising in connection with any Plan which the Borrower or any of its ERISA
Affiliates believes might constitute grounds for the termination thereof by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Plan; and furnish to the Administrative Agent,
promptly upon the Administrative Agent’s request therefor, such additional
information concerning any Plan as may be reasonably requested by the
Administrative Agent.

Section 6.10 Further Assurances. Each Borrower Party will promptly cure, or
cause to be cured, defects in the execution and delivery of the Loan Documents
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof.

Section 6.11 Indemnity. Each Borrower Party will indemnify and hold harmless
each member of the Lender Group and each of its Related Parties from and against
any and all claims, liabilities, investigations, losses, damages, actions,
fines, penalties, and demands by any party against the Lender Group, or any of
them, resulting from any breach or alleged breach by the Borrower Parties, or
any of them, of any representation or warranty made hereunder, or otherwise
arising out of or relating to the Revolving Loan Commitment or the making,
administration or enforcement of the Loan Documents and the Loans or any of the
other transactions contemplated under any of the Loan Documents; provided that
such indemnity shall not, as to any indemnified person, be available to the
extent that any of the foregoing losses, claims, damages, liabilities, or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified person. In the case of any claim, investigation,
litigation, proceeding, action or demand to which the indemnity in this
Section 6.11 applies, such indemnity shall be effective whether or not such
claim ; investigation, proceeding, action or demand is brought by a Borrower
Party or any other creditors of any Borrower Party or an indemnified person, and
whether or not an indemnified person is otherwise a party thereto. NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY
OTHER LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH
PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER. This Section 6.11 shall survive termination of this Agreement.

Section 6.12 Environmental Matters. The Borrower will not, and will cause each
of its Subsidiaries not to, and will not permit any other Person to, use,
produce, manufacture, process, treat, recycle, generate, store, dispose of,
manage at, or otherwise handle, or ship or transport to or from the Aggregate
Real Properties any Hazardous Materials except for Hazardous Materials such as
cleaning solvents, pesticides and other similar materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed,
managed, or otherwise handled in amounts in the ordinary course of business in
compliance with all applicable Environmental Requirements. The Borrower agrees
that upon the occurrence of an Environmental Release at or on any of the
Aggregate Real Properties it will act immediately to investigate the extent of,
and to take appropriate remedial action to eliminate, such Environmental
Release, whether or not ordered or otherwise directed to do so by any
Environmental Authority. The Borrower shall defend, indemnify, and save
harmless, the Administrative Agent and the Lenders from all loss, costs, damages
and expense (including attorneys’ fees and costs and consequential damages)
asserted or proven against any member of the Lender Group by any party, as a
result of the presence of such substances or any removal or compliance with such
Applicable Law. The foregoing indemnification shall survive repayment of the
Obligations.

Section 6.13 Formation of Subsidiaries. At the time of the formation of any
direct or indirect wholly-owned Domestic Subsidiary of the Borrower or the
Acquisition of any direct or indirect wholly-owned Domestic Subsidiary of the
Borrower after the Agreement Date, the Borrower Parties shall cause each such
new Domestic Subsidiary to provide to the Administrative Agent, for the benefit
of the Lender Group, a Guaranty Supplement pursuant to which such new Domestic
Subsidiary shall agree to join as a Guarantor of the Obligations under Article 3
and to join this Agreement and each of the other Loan Documents as a Guarantor
and a Borrower Party for all purposes. At the time of the formation of any
direct or indirect wholly-owned Foreign Subsidiary of the Borrower or the
Acquisition of any direct or indirect wholly-owned Foreign Subsidiary of the
Borrower after the Agreement Date, the Borrower shall confirm, or cause such
Foreign Subsidiary, to confirm in writing such Foreign Subsidiary’s agreement
with the terms of the Negative Pledge Agreement.

ARTICLE 7.

INFORMATION COVENANTS

Until the Revolving Loan Commitment has expired or been terminated and the
principal of and interest on the Loans, and all fees and expenses (other than
contingent expenses) payable under this Agreement and the other Loan Documents,
shall have been paid in full in cash and all Letters of Credit have expired or
been terminated and all amounts drawn under each Letter of Credit shall have
been reimbursed, the Borrower Parties will furnish or cause to be furnished to
the Administrative Agent (or to each member of the Lender Group, if requested,
at their respective offices):

Section 7.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) fiscal quarters in
each fiscal year of the Borrower, the Borrower shall deliver to the
Administrative Agent the balance sheet of the Borrower and its Consolidated
Subsidiaries, on consolidated basis, as at the end of such fiscal quarter, and
the statement of income and related statement of cash flows for such fiscal
quarter which statement of income and related statement of cash flows shall set
forth in comparative form such figures as at the end of such quarter and for
such quarter during the previous fiscal year, all of which shall be on a
consolidated basis with the Consolidated Subsidiaries and shall be certified by
an Authorized Signatory of the Borrower to be, in his or her opinion, complete
and correct in all material respects and to present fairly in accordance with
GAAP the financial position of the Borrower and its Consolidated Subsidiaries,
as at the end of such period and the results of operations for such period,
subject only to normal adjustments.

Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of the
Borrower, the Borrower shall deliver to the Administrative Agent the audited
balance sheet of the Borrower and its Consolidated Subsidiaries, on a
consolidated basis, as at the end of such year and the related audited
statements of income and related audited statements of cash flows for such year,
all of which shall be on a consolidated basis with the Consolidated
Subsidiaries, which financial statements shall set forth in comparative form
such figures as at the end of and for the previous year, all certified by the
Certified Public Accountants, with such certification to be free of exceptions
or qualifications which are not acceptable to the Majority Lenders.

Section 7.3 Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1 and Section 7.2, the Borrower shall deliver a
Compliance Certificate to the Administrative Agent:

(a) Setting forth as at the end of such quarter or year, as the case may be, the
arithmetical calculations required to establish whether or not the Borrower was
in compliance with the requirements of the Financial Covenants being tested as
at the end of such quarter or year, as applicable;

(b) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such quarter or year or as of such date,
as the case may be, or, if a Default or an Event of Default has occurred,
disclosing each such Default or Event of Default and its nature, when it
occurred and whether it is continuing; and

(c) With respect to each fiscal quarter end, setting forth a report of the
mark-to-market interest rate with respect to (i) derivative transactions
(including any obligations arising in respect of any interest rate or currency
hedge or similar agreements) determined in accordance with GAAP, and (ii) any of
the Investments of the Borrower described in clause (e) of the definition of
“Cash Equivalents” determined in accordance with GAAP.

Section 7.4 Access to Accountants. Each Borrower Party hereby authorizes the
Administrative Agent to communicate directly with such Borrower Party’s
independent public accountants and authorizes these accountants to disclose to
the Administrative Agent any and all financial statements and other supporting
financial data, including matters relating to the annual audit and copies of any
arrangement letter with respect to its business, financial condition and other
affairs, provided in any such case that the applicable Borrower Party shall be
given notice at least two (2) Business Days prior to such meeting and the
opportunity to be present at any meeting between the Administrative Agent and
such Borrower Party’s independent public accountants. On or before the Agreement
Date, the Borrower Parties shall deliver to their independent public accountants
a letter authorizing them to comply with the provisions of this Section 7.4.

Section 7.5 Additional Reports.

(a) Promptly upon receipt thereof, the Borrower Parties shall deliver to the
Administrative Agent a copy of the final management report addressed to the
audit committee of the Borrower’s Board of Directors, if any, prepared by the
Borrower’s independent public accountants in connection with the annual audit
referred to in Section 7.2.

(b) As soon as available and in no event later than forty-five (45) days after
the end of each fiscal year, the Borrower shall deliver to the Administrative
Agent the preliminary annual budget for the Borrower and its Consolidated
Subsidiaries (including income statements, balance sheets and cash flow
statements) for the current fiscal year on a quarterly basis, and as soon as
available and in no event later than ninety (90) days after the end of each
fiscal year, the final annual budget and forecast for the Borrower and its
Consolidated Subsidiaries approved by the board of directors of the Borrower.

(c) To the extent not covered elsewhere in this Article 7, promptly after the
sending thereof, the Borrower Parties shall deliver to the Administrative Agent
and the Lenders copies of all material reports and other information which any
Borrower Party sends to any holder of its Funded Debt (including in respect of
the Senior Notes) or its securities (excluding any employee benefit plans) or
which any Borrower Party files with the Securities and Exchange Commission or
any national securities exchange; provided, however, that, with respect to
filings with the Securities and Exchange Commission, copies of such filings
shall be deemed to have been provided to the Lenders at such time as copies of
such filings shall become publicly available on EDGAR; provided further,
however, that in the event that any material filing is made by the Borrower with
the Securities and Exchange Commission (other than the filing of quarterly and
annual reports on Forms 10-Q and 10-K, respectively), or if the Borrower does
not file its required quarterly and annual reports with the Securities and
Exchange Commission on or before the originally scheduled deadline therefore,
the Borrower shall deliver prompt notice of such filing to the Administrative
Agent.

(d) From time to time and promptly upon each request the Borrower Parties shall
deliver to the Administrative Agent, on behalf of the Lender Group, such
additional information regarding the financial position of the Borrower Parties,
or any of them, as the Administrative Agent, at the request of any member of the
Lender Group, may reasonably request.

Section 7.6 Notice of Litigation and Other Matters.

(a) Promptly after the Borrower obtaining knowledge of the announcement thereof,
notice of any announcement by Moody’s or S&P of any change in a Debt Rating.

(b) Promptly (but in any event within three (3) Business Days) after any
Borrower Party’s obtaining knowledge of (i) the commencement of any litigation
affecting the Borrower or any of its Subsidiaries or any of their respective
assets, whether or not the claim is considered by such Borrower Party to be
covered by insurance, and (ii) the institution of any administrative proceeding,
such Borrower Party shall provide written notice to the Administrative Agent
thereof to the extent such litigation or proceeding, if decided adversely, could
reasonably be expected to have a Materially Adverse Effect.

(c) Promptly after the rendition of (i) any judgment in an amount exceeding
$10,000,000 or (ii) judgments in the aggregate which exceed $20,000,000, or
(iii) any judgment involving federal or state taxes, the Borrower Parties shall
notify the Administrative Agent thereof.

(d) Promptly upon any Borrower Party’s receipt of notice of any material adverse
change with respect to the business, assets, liabilities, financial position,
prospects, or results of operations of any Borrower Party, other than changes in
the ordinary course of business which have not had and are not likely to have a
Materially Adverse Effect, the Borrower shall notify the Administrative Agent of
the occurrence thereof.

(e) Promptly (but in any event within five (5) Business Days) following any
Default or Event of Default, the Borrower shall notify the Administrative Agent
of such occurrence giving in each case the details thereof and specifying the
action proposed to be taken with respect thereto.

(f) Promptly following any Borrower Party’s receipt of notice thereof, the
Borrower shall notify the Administrative Agent of any default by the Borrower or
any of its Subsidiaries under any Material Financing Agreement. Prior to the
execution of any amendment to any Material Financing Agreement, the Borrower
shall send to the Administrative Agent a copy of the proposed amendment, and
promptly upon execution thereof (subject to the provisions of Section 8.11), the
Borrower shall send to the Administrative Agent a copy of the executed
amendment.

(g) Promptly (but in any event within three (3) Business Days) following the
occurrence of any Reportable Event or a Prohibited Transaction with respect to
any Plan or the institution or threatened institution by the PBGC of proceedings
under ERISA to terminate or to partially terminate any such Plan or the
commencement of any litigation regarding any such Plan or naming it or the
trustee of any such Plan with respect to such Plan (other than claims for
benefits in the ordinary course of business and claims that would not
individually or in the aggregate have a Materially Adverse Effect), or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Plan that is subject to Section 302 of ERISA or Section 412 of
the Code, the Borrower shall notify the Administrative Agent of the occurrence
thereof.

(h) Promptly after any Borrower Party’s obtaining knowledge after the Agreement
Date of any material Environmental Liabilities, pending, threatened or
anticipated Environmental Proceedings, Environmental Notices, Environmental
Judgments and Orders, or Environmental Releases at, on, in, under or in any way
affecting the Aggregate Real Properties, or any adjacent properties, or of any
facts, events, or conditions that could lead to any of the foregoing, the
Borrower shall notify the Administrative Agent thereof.

ARTICLE 8.

NEGATIVE COVENANTS

Until the Revolving Loan Commitment has expired or been terminated and the
principal of and interest on the Loans, and all fees and expenses (other than
contingent expenses) payable under this Agreement and the other Loan Documents,
shall have been paid in full in cash and all Letters of Credit have expired or
been terminated and all amounts drawn under each Letter of Credit shall have
been reimbursed:

Section 8.1 Indebtedness. No Borrower Party will create, assume, incur, or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Indebtedness except:

(a) Indebtedness under this Agreement and the other Loan Documents;

(b) Trade or accounts payable and/or similar obligations, and accrued expenses,
incurred in the ordinary course of business, other than for borrowed money;

(c) Indebtedness existing on the Agreement Date under the Indentures in respect
of the Senior Notes;

(d) Indebtedness owing from one Borrower Party to another Borrower Party; and

(e) Other Indebtedness of the Borrower Parties so long as, prior to and after
giving effect thereto, the Borrower Parties are otherwise in compliance with the
terms of this Agreement.

Section 8.2 Liens. No Borrower Party will, and no Borrower Party will permit any
of its Subsidiaries to, create, assume, incur, or permit to exist or to be
created, assumed, or permitted to exist, directly or indirectly, any Lien on any
of its property, real or personal (including any property constituting Equity
Interests), now owned or hereafter acquired, except for Permitted Liens.

Section 8.3 Restricted Payments .

(a) No Borrower Party shall, directly or indirectly, declare or pay any
Dividends upon or otherwise in respect of any of its Equity Interests, or make
any cash payment on account of the purchase, redemption, or other acquisition or
retirement of any Equity Interests of any Borrower Party, except that (i) the
Borrower Parties may make Dividends on common stock which accrue (but are not
paid in cash) or are paid in kind or Dividends on preferred stock which accrue
(but are not paid in cash) or are paid in kind, and (ii) so long as no Default
or Event of Default then exists or would be caused thereby, the Borrower may
make cash Dividends to, or repurchase shares of common stock from, its
shareholders, provided that (A) the Borrower shall deliver to the Administrative
Agent at least fifteen (15) days prior to any proposed payment date a Compliance
Certificate setting forth calculations demonstrating, on a pro forma basis, that
the Borrower shall be in compliance with the Financial Covenants immediately
before and after giving effect to such Dividend or repurchase, and (B) that
Total Availability immediately before and after giving effect to such Dividend
or repurchase shall be not less than $100,000,000.

(b) No Borrower Party shall, directly or indirectly, make any payment, prior to
the scheduled maturity thereof, on account of any Funded Debt of any Borrower
Party, except that, so long as no Default or Event of Default then exists or
would be caused thereby, the Borrower may make purchase, redeem, or otherwise
acquire or retire all or any portion of the Senior Notes from the holders
thereof, provided that (i) the Borrower shall deliver to the Administrative
Agent at least fifteen (15) days prior to any proposed purchase or redemption
date a Compliance Certificate setting forth calculations demonstrating, on a pro
forma basis, that the Borrower shall be in compliance with the Financial
Covenants immediately before and after giving effect to such purchase or
redemption, and (ii) that Total Availability immediately before and after giving
effect to such purchase or redemption shall be not less than $50,000,000

Section 8.4 Affiliate Transactions. No Borrower Party shall enter into or be a
party to any agreement or transaction with any Affiliate except (a) as described
on Schedule 8.4, (b) relating to compensation and benefits plans for officers
and directors of the Borrower Parties, (c) pursuant to the Borrower’s transfer
pricing policy substantially as in effect as of the Agreement Date subject to
normal and customary price adjustments, (d) Investments permitted under
Section 8.5, or (e) in the ordinary course of and pursuant to the reasonable
requirements of the applicable Borrower Party’s business and upon fair and
reasonable terms that are no less favorable to such Borrower Party than it would
obtain in a comparable arms length transaction with a Person not an Affiliate of
such Borrower Party. All obligations (consisting of Indebtedness or otherwise)
owed by any Affiliate to any of the Borrower Parties shall be subordinated in
full to the payment of the Obligations.

Section 8.5 Fundamental Changes; Disposition or Acquisition of Assets;
Investments No Borrower Party shall at any time:

(a) Enter into any transaction of merger or consolidation, or liquidate or
dissolve itself (or suffer any liquidation or dissolution) or otherwise wind up
its business, except that (i) any Subsidiary of the Borrower may liquidate or
dissolve itself in accordance with Applicable Law, and (ii) any Subsidiary of
the Borrower may merge into any Borrower Party so long as the Borrower Party is
the surviving entity after such merger, and (iii) any Subsidiary of the Borrower
may merge into any other Person in connection with the consummation of Permitted
Disposition;

(b) Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, to any other Person (other than
the Borrower or any of its subsidiaries) any assets, property or business,
except for Permitted Dispositions; and

(c) Make any Acquisitions or Investments or become a partner or joint venturer
with any third party, except that (i) any Borrower Party may purchase or
otherwise acquire and own Cash Equivalents, (ii) the Borrower Parties may hold
the Investments in existence on the Agreement Date and, so long as no Default or
Event of Default shall have occurred and be continuing, may make additional
Investments after the Agreement Date, (iii) the Borrower may hold the Equity
Interests of its Subsidiaries in existence as of the Agreement Date and its
Subsidiaries created after the Agreement Date, and (iv) the Borrower Parties may
make Permitted Acquisitions.

Section 8.6 ERISA Liability. Neither the Borrower nor of its any ERISA
Affiliates shall fail to meet all of the applicable minimum funding requirements
of ERISA and the Code, without regard to any waivers thereof, and, to the extent
that the assets of any Plan would be less than an amount sufficient to provide
all accrued benefits payable under such Plans, the Borrower shall make (or cause
to be made) the contribution required under Section 302 of ERISA or Section 412
of the Code (based on the Borrower’s current actuarial assumptions). Except as
provided in Schedule 5.1(m), neither the Borrower nor any ERISA Affiliate shall
become a participant in any Multiemployer Plan.

Section 8.7 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. The Borrower shall not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter set
forth below to be less than the ratio set forth below opposite such fiscal
quarter:

      Quarters Ending:   Ratio:
Agreement Date through March 31, 2006
  2.50 to 1.00
 
   
June 30, 2006 through December 31, 2006
  2.75 to 1.00
 
   
March 31, 2007 and thereafter
  3.00 to 1.00

(b) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter set forth below to be greater than the ratio set forth
below opposite such fiscal quarter:

      Quarters Ending:   Ratio:
Agreement Date through December 31, 2006
  4.00 to 1.00
 
   
March 31, 2007 and thereafter
  3.75 to 1.00

Section 8.8 Amendment and Waiver. The Borrower shall not, and shall not permit
any of its Subsidiaries to, (a) enter into any amendment of, or agree to or
accept any waiver, which would adversely affect the rights of such Borrower
Party or the Lender Group, or any of them, of (i) its articles or certificate of
incorporation or formation, by-laws or other governing documents, or (ii) the
Indentures or any of the Senior Notes, except amendments, waivers and
modifications approved by the Administrative Agent, or (b) enter into any
amendment or modification to any Material Financing Agreement of a material
nature.

Section 8.9 Negative Pledge. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any agreement with any Person that prohibits or restricts or limits
the ability of the Borrower or any of its Subsidiaries to repay the Obligations,
or to create, incur, pledge, or suffer to exist any Lien (other than any
Permitted Lien) upon any of its respective assets, or restricts the ability of
any Subsidiary of the Borrower to pay Dividends to the Borrower.

ARTICLE 9.

DEFAULT

Section 9.1 Events of Default. Each of the following events shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:

(a) Any representation or warranty made under this Agreement or in any other
Loan Document shall prove incorrect or misleading in any material respect when
made or deemed to have been made;

(b) (i) Any payment of any principal hereunder, or any reimbursement obligations
with respect to any Letter of Credit, shall not be received by the
Administrative Agent on the date such payment is due, or (ii) any payment of any
interest hereunder, or any fees payable hereunder or under the other Loan
Documents, or any other Obligations, shall not be received within five
(5) Business Days after the date such payment is due;

(c) (i) Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in Section 2.12 (Use of Proceeds), 6.1(a)
(Preservation of Existence), 6.5 (Insurance), 6.7 (Visits and Inspections), 8.1
(Indebtedness), 8.2 (Liens), 8.3 (Restricted Payments and Purchases), 8.5
(Fundamental Changes; Disposition or Acquisition of Assets; Investments), 8.7
(Financial Covenants), or 8.9 (Negative Pledge), or (ii) any Borrower Party
shall default in the performance or observance of any agreement or covenant
contained in Article 7 and such default continues for ten (10) days;

(d) Any Borrower Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured within the earlier of (i) a period of thirty (30) days from the
date that such Borrower Party knew or reasonably should have known of the
occurrence of such default, or (ii) a period of thirty (30) days after written
notice of such default is given to the Borrower;

(e) There shall occur any default in the performance or observance of any
agreement or covenant contained in any of the other Loan Documents (other than
this Agreement or as otherwise provided in this Section 9.1), which shall not be
cured within the applicable cure period, if any, provided for therein, or, if
there is no applicable cure period set forth therein, within the earlier of
(i) a period of thirty (30) days from the date that any Borrower Party knew or
reasonably should have known of the occurrence of such default, or (ii) a period
of thirty (30) days after written notice of such default is given to the
Borrower;

(f) There shall occur any Change of Control;

(g) (i) There shall be entered a decree or order for relief in respect of the
Borrower or any of its Subsidiaries under the Bankruptcy Code, or any other
applicable federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator, or similar
official of the Borrower or any of its Subsidiaries or of any substantial part
of their respective properties, or ordering the winding-up or liquidation of the
affairs of the Borrower or any of its Subsidiaries, or (ii) an involuntary
petition shall be filed against the Borrower or any of its Subsidiaries and a
temporary stay entered and (A) such petition and stay shall not be diligently
contested, or (B) any such petition and stay shall continue undismissed for a
period of sixty (60) consecutive days;

(h) The Borrower or any of its Subsidiaries shall file a petition, answer, or
consent seeking relief under the Bankruptcy Code, or any other applicable
federal or state bankruptcy law or other similar law, or the Borrower or any of
its Subsidiaries shall consent to the institution of proceedings thereunder or
to the filing of any such petition or to the appointment or taking of possession
of a receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of the Borrower or such Subsidiary or of any substantial part
of its properties, or the Borrower or any of its Subsidiaries shall fail
generally to pay their respective debts as they become due, or the Borrower or
any of its Subsidiaries shall take any action in furtherance of any such action;

(i) A final judgment (other than a money judgment or judgments fully covered
(except for customary deductibles or co-payments not to exceed $20,000,000 in
the aggregate) by insurance as to which the insurance company has acknowledged
coverage) shall be entered by any court against the Borrower or any of its
Subsidiaries for the payment of money which exceeds $20,000,000 or a warrant of
attachment or execution or similar process shall be issued or levied against
property of the Borrower or any of its Subsidiaries pursuant to a final judgment
which, together with all other such property of the Borrower or any of its
Subsidiaries subject to other such process, exceeds in value $20,000,000 in the
aggregate, and if, within thirty (30) days after the entry, issue, or levy
thereof, such judgment, warrant, or process shall not have been paid or
discharged or stayed pending appeal, or if, after the expiration of any such
stay, such judgment, warrant, or process shall not have been paid or discharged;

(j) There shall be at any time any “accumulated funding deficiency,” as defined
in Section 302 of ERISA or in Section 412 of the Code, with respect to any Plan
subject to such Sections; or a trustee shall be appointed by a United States
District Court to administer any such Plan; or the PBGC shall institute
proceedings to terminate any such Plan; or the Borrower or any of its ERISA
Affiliates shall incur any liability to the PBGC in connection with the
termination of any such Plan; or any Plan or trust created under any Plan of the
Borrower or any of its ERISA Affiliates shall engage in a Prohibited Transaction
which would subject any such Plan, any trust created thereunder, any trustee or
administrator thereof, or any party dealing with any such Plan or trust to any
material tax or penalty on Prohibited Transactions imposed by Section 502 of
ERISA or Section 4975 of the Code; or except as provided in Schedule 5.1(m), the
Borrower or any of its ERISA Affiliates shall enter into or become obligated to
contribute to a Multiemployer Plan;

(k) There shall occur (i) any payment default (after the expiration of any
applicable cure period) under any indenture, agreement, or instrument evidencing
Funded Debt of the Borrower or any of its Subsidiaries in an aggregate principal
amount of $8,000,000 or more, or (ii) any event or condition which results in
the acceleration of the maturity of Funded Debt outstanding of the Borrower or
any of its Subsidiaries in an aggregate principal amount of $8,000,000 or more
(including any required mandatory prepayment or “put” of such Funded Debt to the
Borrower or any Subsidiary) or enables (or, with the giving of notice or lapse
of time or both, would enable) the holders of such Funded Debt or commitment or
any Person acting on such holders’ behalf to accelerate the maturity thereof or
terminate any such commitment prior to its normal expiration (including any
required mandatory prepayment or “put” of such Funded Debt to the Borrower or
any Subsidiary);

(l) All or any portion of any Loan Document shall at any time and for any reason
be declared to be null and void, or a proceeding shall be commenced by any
Borrower Party or any Affiliate thereof, or by any governmental authority having
jurisdiction over any Borrower Party any Affiliate of any Borrower Party,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Borrower Party or
any Affiliate of a Borrower Party shall deny that it has any liability or
obligation for the payment of principal or interest purported to be created
under any Loan Document; or

(m) There shall have occurred an event that could reasonably be expected to have
a Materially Adverse Effect on the legality, validity or enforceability of any
Loan Document.

Section 9.2 Remedies. If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement and the other Loan Documents:

(a) With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agent, at the direction of the Majority Lenders, shall
(i) terminate each Revolving Loan Commitment and the Letter of Credit
Commitment, or (ii) declare the principal of and interest on the Loans and all
other Obligations to be forthwith due and payable without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h), such principal, interest, and other Obligations shall
thereupon and concurrently therewith become due and payable, and each Revolving
Loan Commitment and the Letter of Credit Commitment shall forthwith terminate,
all without any action by any member of the Lender Group, or any of them, or the
Majority Lenders and without presentment, demand, protest, or other notice of
any kind, all of which are expressly waived, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding.

(c) Upon the occurrence of any Event of Default, the Administrative Agent may
proceed to protect, exercise and enforce against the Borrower Parties the rights
and remedies of the Lender Group and such other rights and remedies as are
provided by or under Applicable Law or in equity.

(d) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 9.2 or, upon the request of the
Administrative Agent, after the occurrence of an Event of Default and prior to
acceleration, the Borrower shall promptly deposit in a Letter of Credit Reserve
Account opened by Administrative Agent, for the benefit of the Issuing Bank, an
amount equal to one hundred and five percent (105%) of the aggregate then
undrawn and unexpired amount of such Letter of Credit Obligations, or provide
one or more Backup Letters of Credit in respect of such Letter of Credit
Obligations. Amounts held in such Letter of Credit Reserve Account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations in the manner set forth in Section 2.11. Pending the
application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrower. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

(e) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

ARTICLE 10.

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Wachovia to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any other Borrower Party shall have rights as a third party beneficiary of
any of such provisions.

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.12 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 10.4 Reliance by Administrative Agent . The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 10.6 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Bank and
the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor Administrative Agent. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be any Lender or a commercial bank organized under the laws of the United
States of America or any political subdivision thereof which has combined
capital and reserves in excess of $5,000,000,000, provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections 6.11
and 11.2 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 10.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) pro rata in accordance with
their respective Revolving Commitment Ratios from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants, and counsel), or disbursements of any kind or nature (whether or
not the Administrative Agent is a party to any such action, suit or
investigation) whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, except that no Lender shall be liable to the Administrative Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent as determined
by a final non-appealable order of a court of competent jurisdiction. The
provisions of this Section 10.7 shall survive the termination of this Agreement.

Section 10.8 Non-Reliance On Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.9 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies each Borrower Party
that, pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower Party, which
information includes the name and address of each Borrower Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower Party in accordance with the Patriot Act.

Section 10.10 No Other Duties, etc.. Anything herein to the contrary
notwithstanding, the arrangers and agents listed on the cover page hereof shall
not have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in their respective capacities, as applicable,
as the Administrative Agent, a Lender, the Swing Bank or the Issuing Bank
hereunder.

ARTICLE 11.

MISCELLANEOUS

Section 11.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:



  (i)   If to any Borrower Party, to such Borrower Party in care of the Borrower
at:

Thomas & Betts Corporation
8155 T&B Boulevard
Memphis, Tennessee 38125
Attn: Vice President-Treasurer
Facsimile No.: (901) 252-1345

with a copy to:

     
(ii)
  Thomas & Betts Corporation
8155 T&B Boulevard
Memphis, Tennessee 38125
Attn: Vice President-General Counsel
Facsimile No.: (901) 252-1372
If to the Administrative Agent, to it at:

Wachovia Bank, National Association
One Wachovia Center, DC-6
Charlotte, North Carolina 28288-NC0760
Attn: David K. Hall, Agency Management
Facsimile No.: (704) 383-6647



      and, in the case of notices under Article 2, with a copy to:

Wachovia Bank, National Association
One Wachovia Center, TW-6
Charlotte, North Carolina 28288-0737
Attn: Lisa Starnes
Facsimile No.: (704) 383-3612

and, in each case, with a copy to:

Chris D. Molen, Esq.
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, Georgia 30308
Facsimile No.: (404) 815-2424



  (iii)   if to the Issuing Bank, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.



  (iv)   if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

Section 11.2 Expenses. The Borrower agrees to promptly pay or reimburse:

(a) All reasonable out-of-pocket expenses of the Administrative Agent in
connection with the preparation, negotiation, execution, delivery and
syndication of this Agreement and the other Loan Documents, the transactions
contemplated hereunder and thereunder, and the making of the initial Advance
hereunder, including the fees and disbursements of counsel for the
Administrative Agent;

(b) All reasonable out-of-pocket expenses of the Administrative Agent in
connection with the administration of the transactions contemplated in this
Agreement or any of the other Loan Documents, and the preparation, negotiation,
execution, and delivery of any waiver, amendment, or consent by the Lenders
relating to this Agreement or any of the other Loan Documents, including:
(i) all reasonable fees, expenses and disbursements of any law firm or special
counsel engaged by the Administrative Agent; (ii) costs and expenses (including
reasonable attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (iii) costs and expenses of
lien and title searches on the property and assets of the Borrower and its
Subsidiaries; (iv) sums paid or incurred to pay any amount or take any action
required of the Borrower Parties under the Loan Documents that the Borrower
Parties fail to pay or take; (v) costs of appraisals, inspections, and
verifications of the properties and assets of the Borrower and its Subsidiaries
and other due diligence, including travel, lodging, and meals for inspections of
the Borrower Parties’ operations by the Administrative Agent; and (vi) costs and
expenses of forwarding loan proceeds, collecting checks and other items of
payment;

(c) All out-of-pocket costs and expenses of each member of the Lender Group in
connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance under
this Agreement, the other Loan Documents, and all out-of-pocket costs and
expenses of collection if default is made in the payment of the Obligations,
which in each case shall include fees and out-of-pocket expenses of special
counsel for each member of the Lender Group and the fees and out-of-pocket
expenses of any experts or consultants of the Administrative Agent; and

(d) All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any of the Loan Documents or the Obligations,
excluding income taxes of the Administrative Agent and each Lender.

Section 11.3 Waivers. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and under the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Issuing
Bank, the Majority Lenders or the Lenders in exercising any right shall operate
as a waiver of such right. The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any funding of a request for an Advance. In the event the
Lenders decide to fund a request for an Advance at a time when the Borrower is
not in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further requests for Advances or preclude the Lenders from exercising any
rights available to the Lenders under the Loan Documents or at law or equity.
Any waiver or indulgence granted by the Lenders or by the Majority Lenders shall
not constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future. Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to the Borrower.

Section 11.4 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Borrower Party against any
and all of the obligations of the Borrower or such Borrower Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Borrower Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of set-off) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agree to notify the Borrower and the Administrative Agent promptly after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 11.5 Assignment.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Borrower Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loan Commitment and the
Loans at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Loan Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Loan Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Revolving Loan Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Revolving Loan Commitment assigned; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article 12 and Sections 2.8(b), 2.9 and 6.11
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, with the consent of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower (each such consent not to be unreasonably
withheld or delayed), sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries )
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders and the Issuing Bank shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.12(a)(i) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.9
and Article 12 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10(b) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.8(b) and 12.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile or electronic mail transmission
shall be deemed an original signature hereto.

Section 11.7 Governing Law. This Agreement and the Loan Documents (except to the
extent otherwise provided therein) shall be governed by and construed in
accordance with the laws of the State of New York.

Section 11.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 11.9 Headings. Headings used in this Agreement are for convenience only
and shall not be used in connection with the interpretation of any provision
hereof.

Section 11.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 11.11 Entire Agreement. Except as otherwise expressly provided herein,
this Agreement and the other Loan Documents embody the entire Agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements, understandings, and conversations relating to the subject matter
hereof and thereof. The Borrower represents and warrants to the Administrative
Agent and each of the Lenders that it has read the provisions of this Section
11.11 and discussed the provisions of this Section 11.11 and the rest of this
Agreement with counsel for the Borrower, and the Borrower acknowledges and
agrees that the Administrative Agent and each of the Lenders are expressly
relying upon such representations and warranties of the Borrower (as well as the
other representations and warranties of the Borrower set forth in Section 5.1)
in entering into this Agreement.

Section 11.12 Amendments and Waivers

(a) Neither this Agreement, any other Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof be waived orally but
only by an instrument in writing signed by (or in the case of Loan Documents
executed by the Administrative Agent, signed by the Administrative Agent and
approved by) the Majority Lenders and, in the case of an amendment, also by the
Borrower, except that (i) the consent of the Administrative Agent and each of
the Lenders affected thereby shall be required for (A) any release of all or
substantially all of the guarantors of the Obligations, (B) any extensions of
the Maturity Date or the scheduled date of payment of interest or principal or
fees, or any reduction of principal (without a corresponding payment with
respect thereto), or any reduction in the rate of interest or fees due to the
Lenders hereunder, (C) any amendment of this Section 11.12 or of the definition
of “Majority Lenders” or any other provision of the Loan Documents specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder, and
(D) any amendment increasing the Revolving Loan Commitment (it being understood
and agreed that a waiver of any Default or Event of Default or a modification of
any of the defined terms contained herein (other than those defined terms
specifically addressed in this Section 11.12) shall not constitute a change in
the terms of the Revolving Loan Commitment of any Lender), (ii) the consent of
the Administrative Agent, the Majority Lenders and the Borrower shall be
required for any amendment to Article 10; (iii) the consent of the Issuing Bank,
the Majority Lenders and the Borrower shall be required for any amendment to
Section 2.14; (iv) the consent of the Swing Bank, the Majority Lenders and the
Borrower shall be required for any amendment to Section 2.1(c) or
Section 2.2(g); and (v) the consent of the Guarantors and the Majority Lenders
shall be required for any amendment to Article 3; provided, however, Schedule 2
hereto (Revolving Loan Commitment) may be amended from time to time by the
Administrative Agent alone to reflect assignments of the Revolving Loan
Commitment in accordance herewith.

(b) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s Revolving Loan Commitment, Loans and
Letter of Credit Obligations owing to it and any Revolving Loan Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents at a price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid facility fees, letter of credit fees and all other
obligations owing to such Lender, which right may be exercised by the
Administrative Agent if requested by the Borrower and if such Lender refuses to
execute any amendment, waiver or consent which requires the written consent of
all of the Lenders and to which the Majority Lenders, the Administrative Agent
and the Borrower have agreed. Each Lender agrees that if the Administrative
Agent exercises its option hereunder, it shall promptly execute and deliver an
Assignment and Assumption and other agreements and documentation necessary to
effectuate such assignment; provided, however, that any such right to purchase
shall expire on the ninetieth (90th) day following the date of the proposed
waiver, amendment or consent which was not approved by such Lender. The
Administrative Agent may assign its purchase rights hereunder to any assignee if
such assignment complies with the requirements of Section 11.5(b).

(c) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at the Administrative Agent’s
election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

Section 11.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of the
Administrative Agent, the Issuing Bank and each Lender to enter into or maintain
business relationships with the Borrower, or any of its Affiliates, beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

Section 11.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 11.15 Disclosure. The Administrative Agent shall obtain the prior
written approval of the Borrower with respect to the issuance of any press
releases regarding the making of the Loans to the Borrower pursuant to the terms
of this Agreement.

Section 11.16 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. Notwithstanding the foregoing, each of the
Administrative Agent, the Lenders and the Issuing Bank may disclose Information,
without notice to the Borrower, to governmental regulatory authorities in
connection with any regulatory examination of such Person or in accordance with
such Person’s regulatory compliance policy; provided that, in the event of any
such disclosure, the Administrative Agent, the Lenders and the Issuing Bank, as
applicable, will endeavor to provide the Borrower with notice thereof, to the
extent permitted by applicable law, but the Administrative Agent, the Lenders
and the Issuing Bank shall not be subject to any liability for failure to do so.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 11.17 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group, or any of them, is required or elects to repay or restore, and as
to all reasonable costs, expenses and attorneys fees of the Lender Group related
thereto, the liability of the Borrower or such Guarantor, as applicable,
automatically shall be revived, reinstated and restored and shall exist as
though such Voidable Transfer had never been made.

ARTICLE 12.

YIELD PROTECTION

Section 12.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Basis) or the
Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Advance
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Revolving Loan Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 12.1 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 12.1 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 12.1 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

Section 12.2 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 12.1, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 12.1 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
12.1, or if any Lender defaults in its obligation to fund any Advances
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.5), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in the Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 12.1, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, EACH BORROWER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS,
AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, CT
CORPORATION SYSTEM, WHOSE ADDRESS IS 111 EIGHTH AVENUE, NEW YORK, NEW YORK
10011, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY
WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER SERVED WHEN DELIVERED, WHETHER OR NOT SUCH
AGENT GIVES NOTICE TO SUCH BORROWER PARTY. EACH BORROWER PARTY FURTHER
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS AT THE ADDRESS AND IN THE MANNER SET
FORTH ABOVE IN SECTION 11.1. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR
HIS OR HER SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER PARTY TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH BORROWER PARTY SHALL
SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH
BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE
OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT AND
ALL OTHER LOAN DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL
PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE
IN SUCH MANNER AS PERMITTED BY LAW.

Section 13.2 Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Section 13.3 Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVE, AND OTHERWISE
AGREE NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER OF THE
LENDER GROUP, OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO
ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONS AMONG THE PARTIES LISTED IN
THIS ARTICLE 13.

[remainder of page intentionally left blank]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

     
BORROWER:
a Tennessee corporation
  THOMAS & BETTS CORPORATION,


 
   
 
  By: /s/ Thomas C. Oviatt
 
   
 
  Name: Thomas C. Oviatt
Title: Vice President — Treasurer
 
   
GUARANTORS:
a Delaware corporation
  THOMAS & BETTS INTERNATIONAL, INC.,


 
   
 
  By: /s/ J. N. Raines
 
   
 
  Name: J. N. Raines
Title: Vice President
 
   
a Delaware corporation
  AUGAT EUROPE, INC.,


 
   
 
  By: /s/ J. N. Raines
 
   
 
  Name: J. N. Raines
Title: Vice President
 
   
 
  THOMAS & BETTS EUROPE, INC.,
a Delaware corporation
 
   
 
  By: /s/ J. N. Raines
 
   
 
  Name: J. N. Raines
Title: Vice President





3



      THOMAS & BETTS CARIBE INC.,

a Delaware corporation

By: /s/ J. N. Raines



      Name: J. N. Raines
Title: Vice President

TB ACQUISITION CORP.,

a Delaware corporation

By: /s/ J. N. Raines



      Name: J. N. Raines
Title: Vice President

THOMAS & BETTS MEXICO, L.L.C.,

a Delaware limited liability company

By: Thomas & Betts International, Inc., Sole Member

By: /s/ J. N. Raines



      Name: J. N. Raines
Title: Vice President

DUTCH L.P., INC.,

a Delaware corporation

By: /s/ J. N. Raines



      Name: J. N. Raines
Title: Vice President

4





         
ADMINISTRATIVE
 
 

 
        AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION

 
       
 
  By: /s/ David K. Hall  

 
             

 
       
 
  Name: David K. Hall
Title: Director  


 
        ISSUING BANK:   WACHOVIA BANK, NATIONAL ASSOCIATION

 
       
 
  By: /s/ David K. Hall  

 
             

 
       
 
  Name: David K. Hall
Title:  
Director
 
        LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION

 
       
 
  By: /s/ David K. Hall  

 
             

 
       
 
  Name: David K. Hall
Title:  
Director



      BANK OF AMERICA, N.A.

     
 
   
 
  By:/s/ W. Thomas Barnett
 
   
 
  Name:W. Thomas Barnett
 
   
 
  Title:Senior Vice President
 
   
 
   
 
  Address:
 
   



      Bank of America, N.A.

100 Tryon Street
Charlotte, North Carolina 28255
Attn: W. Thomas Barnett
Facsimile: 704-409-0189

REGIONS BANK

     
 
   
 
  By:/s/ C. Burgess
 
   
 
  Name:C. Burgess
 
   
 
  Title:Vice President
 
   
 
   
 
  Address:
 
   



      Regions Bank

6200 Poplar Avenue, 3rd Floor
Memphis, Tennessee 38119
Attn: Carol Brooks
Facsimile: 901-580-5451

KBC BANK N.V.

     
By:
  /s/ Eric Raskin
 
   
Name:
  Eric Raskin
 
   
Title:
  Vice President
 
   
 
   
By:
  /s/ Robert Snauffer
 
   
Name:
  Robert Snauffer
 
   
Title:
  First Vice President
 
   



      Address:

KBC Bank N.V.
125 W. 55th Street
New York, NY 10019
Attn: Loan Administration
Facsimile: 212-956-5581

LASALLE BANK NATIONAL ASSOCIATION

     
By:
  /s/ W. P. Fischer
 
   
Name:
  W. P. Fischer
 
   
Title:
  Senior Vice President
 
   



      Address:

LaSalle Bank National Association
3343 Peachtree Road, N.E. #500
Atlanta Financial Center
Atlanta, Georgia 30326
Attn: Pat Fischer
Facsimile: 404-732-1234

SUNTRUST BANK

     
By:
  /s/ Bryan W. Ford
 
   
Name:
  Bryan W. Ford
 
   
Title:
  Director
 
   



      Address:

SunTrust Bank
6410 Poplar Avenue
Suite 320
Attn: Bryan W. Ford
Facsimile: 901-766-7565

THE NORTHERN TRUST COMPANY

     
By:
  /s/ Chris McKean
 
   
Name:
  Chris McKean
 
   
Title:
  Vice President
 
   



      Address:

The Northern Trust Company
50 S. LaSalle
Chicago, IL 60675
Attn: Christopher McKean
Facsimile: 312-444-5055

CIBC INC.

     
By:
  /s/ Dominic J. Sorresso
 
   
Name:
  Dominic J. Sorresso
 
   
Title:
  Executive Director
 
   



      CIBC World Markets Corp., as Agent

Address:
CIBC Inc.
300 Madison Avenue
New York, NY 10017
Attn: Dominic J. Sorresso

Facsimile: 212-856-3761

5